19-10412-jlg      Doc 1261        Filed 09/03/19 Entered 09/03/19 15:28:24                      Main Document
                                                Pg 1 of 28
In re: Ditech Holding Corporation, et al.                                              Case No. 19-10412 (JLG)
Debtors                                                           Reporting Period: July 1, 2019 to July 31, 2019
                                                                                 Federal Tax I.D. #13-39050486


                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
    AND DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

On February 11, 2019 (the “Commencement Date”), Ditech Holding Corporation and its thirteen
(13) debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”,1 and together with the Debtors’ non-debtor affiliates, the
“Company”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are being jointly
administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption In re Ditech Holding
Corporation, et al., Case No. 19-10412 (JLG), pursuant to an order entered by the Bankruptcy
Court on February 13, 2019 (ECF No. 50).

On February 27, 2019, the United States Trustee for Region 2 (the “U.S. Trustee”) appointed an
official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the
“Creditors’ Committee”) (ECF No. 127). On May 2, 2019, the U.S. Trustee appointed an official
committee of consumer creditors pursuant to section 1102(a) of the Bankruptcy Code (ECF No.
498). The Debtors are authorized to continue to operate their business and manage their properties
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

The following notes and statements and limitations should be referred to, and referenced in
connection with, any review of the Monthly Operating Report (“MOR”).

    1. Basis of Presentation. This MOR has been prepared solely for the purpose of complying
       with the monthly reporting requirements applicable in the Debtors’ chapter 11 cases. The
       MOR is in a format acceptable to the U.S. Trustee.

        The MOR should not be relied upon by any persons for information relating to current or
        future financial conditions, events, or performance of any of the Debtors or their affiliates.
        The financial statements represent the financial condition and results of operations of the
        Company, which includes the Debtors and their non-Debtor affiliates. The financial
        statements and supplemental information contained herein are limited in scope and cover
        a limited time period. Moreover, such information is preliminary, unaudited, and subject
        to change. The financial statements have been prepared in accordance with generally
        accepted accounting principles in the United States (“GAAP”) as it applies to debtors in
        possession. The preparation of the financial statements require management to make

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
19-10412-jlg      Doc 1261       Filed 09/03/19 Entered 09/03/19 15:28:24          Main Document
                                               Pg 2 of 28
In re: Ditech Holding Corporation, et al.                                    Case No. 19-10412 (JLG)
Debtors                                                 Reporting Period: July 1, 2019 to July 31, 2019
                                                                       Federal Tax I.D. #13-39050486

        estimates and assumptions that affect the reported amounts of assets and liabilities at the
        date of the financial statements and income and expenses during the reporting period. In
        developing these estimates and assumptions, management used available evidence at the
        time of the financial statements, including the Debtor’ books and records. Because of
        uncertainties associated with estimating the amounts, timing and likelihood of possible
        outcomes, actual results could differ from our estimates and such differences may be
        material.

        The Debtors prepared this MOR relying primarily upon the information set forth in their
        books and records. In preparing this MOR, the Debtors made reasonable efforts to
        supplement the information set forth in its books and records with additional information
        concerning transactions that may not have been identified therein, to the extent necessary.

    2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
       Debtors’ books and records and financial activity occurring during the applicable reporting
       period. Except as otherwise noted, no adjustments have been made for activity occurring
       after the close of the reporting period. The reporting period of this MOR is July 1, 2019
       through July 31, 2019.

    3. Consolidated Entity Accounts Payable and Disbursements Systems. In the ordinary
       course of business, the Debtors utilize an integrated, centralized cash management system
       to collect, concentrate, and disburse funds generated by their operations (the “Cash
       Management System”). The Cash Management System is similar to cash management
       systems used by other large mortgage lending and servicing businesses. The Cash
       Management System enables the Debtors to operate each segment of the Company’s
       business efficiently and provides a seamless accounting function across all entities in a
       single location, reducing banking expenses, permitting prompt and accurate liquidity
       tracking, and allowing accurate intercompany allocations and transfers.

    4. Accuracy. The financial information disclosed herein was not prepared in accordance with
       federal or state securities laws or other applicable non-bankruptcy law or in lieu of
       complying with any periodic reporting requirements thereunder. Persons and entities
       trading in or otherwise purchasing, selling, or transferring the claims against or equity
       interests in the Debtors should evaluate this financial information in light of the purposes
       for which it was prepared. The Debtors are not liable for and undertake no responsibility
       to indicate variations from securities laws or for any evaluations of the Debtors based on
       this financial information or any other information.

    5. Debtor-in-Possession Financing. On February 11, 2019, the Debtors filed the Debtors’
       Motion for Interim and Final Orders (A) Authorizing Debtors to Enter into Repurchase
       Agreement Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
       Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course
       of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense
       Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E)
       Modifying the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related
       Relief (ECF No. 26) (the “DIP Motion”) to refinance all of their prepetition warehouse
19-10412-jlg      Doc 1261       Filed 09/03/19 Entered 09/03/19 15:28:24             Main Document
                                               Pg 3 of 28
In re: Ditech Holding Corporation, et al.                                       Case No. 19-10412 (JLG)
Debtors                                                    Reporting Period: July 1, 2019 to July 31, 2019
                                                                          Federal Tax I.D. #13-39050486

        and advance facilities, which provides the Debtors up to $1.9 billion in liquidity. The final
        order granting the relief requested in the DIP Motion (as it relates to the DIP Financing)
        was entered on April 17, 2019 (ECF No. 422).

    6. Payment of Prepetition Claims Pursuant to Court Orders. At the outset of the Debtors’
       chapter 11 cases, the Bankruptcy Court entered orders (the “First Day Orders”)
       authorizing, but not directing, the Debtors to pay, on an interim basis, certain prepetition
       (a) employee wages, salaries and other compensation and benefits; (b) insurance
       obligations; (c) taxes, fees, and assessments; and (d) obligations related to the use of the
       Debtors’ cash management system, among other things. On March 14, 2019, the
       Bankruptcy Court approved the relief requested in connection with the First Day Orders
       on a final basis. To the extent any payments were made in the reporting period on account
       of such claims or obligations following the commencement of these chapter 11 cases
       pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First
       Day Orders, such payments have been included in the MOR unless otherwise noted.

    7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
       in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
       constitute a waiver of any of the Debtors’ rights or an admission with respect to their
       chapter 11 cases.

    8. Specific MOR Disclosures.

            a. Notes to MOR-la: The Bankruptcy Court has authorized the Debtors to pay certain
               prepetition claims in designated categories and subject to certain terms and
               conditions. This relief generally was designed to preserve the value of the Debtors’
               business and assets. The Debtors have paid and continue to pay undisputed
               postpetition obligations in the ordinary course of business. Intercompany
               transactions are excluded from this report.

            b. Notes to MOR-1b: Bank reconciliations for the sixteen (16) operating accounts
               included in “Cash and Cash Equivalents” are attached to this MOR. The Debtors
               affirm that reconciliations for custodial and other bank accounts that are on the
               balance sheet are prepared and maintained by the Debtors on a monthly basis. As
               the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations
               would be administratively burdensome. The Debtors can provide reconciliations
               upon request.

                 All amounts listed are the bank balances as of the last business day of the reporting
                 period. The Debtors have, on a timely basis, performed bank account
                 reconciliations in the ordinary course of business. Due to the level of detailed
                 records, copies of the bank account statements and reconciliations are available for
                 inspection only upon written request.

                 Certain of the Debtors’ bank accounts contain cash reserved for unclaimed property
                 liabilities, which has historically been recorded as off-balance sheet. As of July 31,
19-10412-jlg      Doc 1261       Filed 09/03/19 Entered 09/03/19 15:28:24             Main Document
                                               Pg 4 of 28
In re: Ditech Holding Corporation, et al.                                       Case No. 19-10412 (JLG)
Debtors                                                    Reporting Period: July 1, 2019 to July 31, 2019
                                                                          Federal Tax I.D. #13-39050486

                 2019, the total amount of unclaimed property recorded as off-balance sheet was
                 approximately $78.3 million.

            c. Notes to MOR-2: The financial position and results of operations contained herein
               are not necessarily indicative of results which may be expected for any other period
               or for the full year and as a result, may not reflect the consolidated financial position
               and results of operations of the Debtors in the future.

            d. Notes to MOR-3: This information is based on unaudited information, which may
               not reconcile to the Debtors’ final consolidated financial statements for the
               reporting period.

                 Liabilities subject to compromise represent amounts that may be included in the
                 Debtors’ Schedule of Assets and Liabilities (collectively, the “Schedules”) as filed
                 on March 27, 2019 and correspond to amounts recorded in the Debtors’ books and
                 records thereafter. These amounts have been adjusted to exclude the guarantee
                 obligations in connection with the Debtors’ secured debt as well as other
                 contingent, unliquidated, and/or disputed amounts included in the Schedules.

                 Accounts payable accruals may include invoices that had not been evaluated as
                 liabilities subject to compromise as of month end. In this MOR, these amounts are
                 assumed to be postpetition obligations, pending the Debtors’ normal-course invoice
                 processing assessment.

                 The Debtors have sought to allocate liabilities between the prepetition and
                 postpetition periods based upon the information available at the time of, and
                 research conducted in connection with, the preparation of this MOR. As additional
                 information becomes available and further research is conducted, the Debtors’
                 allocation of liabilities between the prepetition and postpetition periods may
                 change. The liability information, except as otherwise noted, is listed as of the close
                 of business as of the end of the month. Accordingly, the Debtors reserve all rights
                 to amend, supplement or otherwise modify this MOR as necessary and appropriate.
                 Accrued liabilities have not yet been evaluated as liabilities subject to compromise
                 and are subject to material change.

            e. Notes to MOR-4: Due to the size and detail of the Debtors’ tax records, (i) copies
               of IRS Form 6123 or payment receipts; (ii) copies of tax returns filed during the
               reporting period; and (iii) a taxes aging schedule will be made available upon
               reasonable request in writing to bankruptcy counsel for the Debtors.

            f. Notes to MOR-5: This MOR lists the professional fees paid during the reporting
               period to Retained Restructuring Professionals retained by the Debtors in these
               chapter 11 cases.
19-10412-jlg      Doc 1261       Filed 09/03/19 Entered 09/03/19 15:28:24         Main Document
                                               Pg 5 of 28
In re: Ditech Holding Corporation, et al.                                   Case No. 19-10412 (JLG)
Debtors                                                Reporting Period: July 1, 2019 to July 31, 2019
                                                                      Federal Tax I.D. #13-39050486

            g. Notes to MOR-6: During the reporting period, the Debtors were current on
               postpetition payables, taking into consideration pending credits, adjustments, and
               disputes that arise in the ordinary course of business.
      19-10412-jlg           Doc 1261           Filed 09/03/19 Entered 09/03/19 15:28:24                              Main Document
                                                              Pg 6 of 28


                                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK


In re: DITECH HOLDING CORPORATION, et al.,                                                                               Case No.: 19-10412-JLG
    Debtors                                                                                          Reporting Period July 1, 2019 to July 31, 2019


                                              CORPORATE MONTHLY OPERATING REPORT

                                                                                                                                 Explanation
    REQUIRED DOCUMENTS                                                               Form No.           Document Attached         Attached
    Schedule of Cash Receipts and Disbursements                                   MOR-1a                      Yes                     -
    Bank Account Balances                                                         MOR-1b                      Yes                     -
    Consolidated Statement of Operations                                          MOR-2                       Yes                     -
    Consolidated Balance Sheet                                                    MOR-3                       Yes                     -
    Schedule of Post-petition Taxes                                               MOR-4                       Yes                     -
    Schedule of Retained Restructuring Professional Fees                          MOR-5                       Yes                     -
    Debtor Questionnaire                                                          MOR-6                       Yes                     -



    This Monthly Operating Report has been prepared solely for the purposes of complying with the monthly reporting requirements applicable
    in these chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial information
    contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not
    prepared in accordance with GAAP.



    I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief.


     /s/ Gerald A. Lombardo                                                                                         8/30/2019
    Signature of Authorized Individual*                                                                Date

    Gerald A. Lombardo, Chief Financial Officer                                                                     8/30/2019
    Printed Name of Authorized Individual                                                              Date

    *Authorized individual must be an officer, director or shareholder if debtor is a corporation.




                                                                        MOR
      19-10412-jlg        Doc 1261         Filed 09/03/19 Entered 09/03/19 15:28:24                         Main Document
                                                         Pg 7 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                    Case No.: 19-10412-JLG
       Debtors                                                                            Reporting Period July 1, 2019 to July 31, 2019


                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

    Case No.             Debtor Entity Name:                                       Net Receipts 1         Net Disbursements 2
    19-10411             Green Tree Credit LLC                                                      -   $                   -
    19-10412             Ditech Holding Corporation                                                 -                (1,060,878)
    19-10413             DF Insurance Agency, LLC                                                   -                         0
    19-10414             Ditech Financial LLC                                                       -               (53,761,602)
    19-10415             Green Tree Credit Solutions LLC                                            -                         0
    19-10416             Green Tree Insurance Agency of Nevada, Inc.                                -                         0
    19-10417             Green Tree Investment Holdings III LLC                                     -                         0
    19-10418             Green Tree Servicing Corp.                                                 -                         0
    19-10419             Marix Servicing LLC                                                        -                         0
    19-10420             Mortgage Asset Systems, LLC                                                -                         0
    19-10421             REO Management Solutions, LLC                                              -                         0
    19-10422             Reverse Mortgage Solutions, Inc.                                           -               (15,031,897)
    19-10423             Walter Management Holding Company LLC                                      -                         0
    19-10424             Walter Reverse Acquisition LLC                                             -                         0
    Totals:                                                                  $            102,400,249   $            (69,854,377)

    Footnotes
    1) The Net Disbursements exclude intercompany transactions among Debtors and non-Debtors
    2) The Net Receipts exclude intercompany transactions among Debtors and non-Debtors




                                                              MOR-1a
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 8 of 28         Case No.: 19-10412-JLG
               Debtors                                                                      Reporting Period July 1, 2019 to July 31, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                    Balance as of
                                Debtor                        Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC              Citibank                       5011        Operating                    7,790,731
               Ditech Financial LLC              Citibank                       5118        Operating                   12,183,830
               Ditech Financial LLC              Citibank                       5177        Operating                    1,861,656
               DF Insurance Agency LLC           Citibank                       8175        Operating                          -
               Ditech Holding Corporation        Citibank                       8183        Operating                      279,966
               Ditech Financial LLC              Wells Fargo Bank NA            4001        Operating                   43,885,714
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             0966        Operating                      100,012
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             1223        Operating                      263,014
               Mortgage Asset Systems LLC        Wells Fargo Bank NA            0340        Operating                       23,346
               REO Management Solutions, LLC     Wells Fargo Bank NA            0698        Operating                          -
               REO Management Solutions, LLC     Wells Fargo Bank NA            8797        Operating                      854,449
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0415        Operating                    6,763,146
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0970        Operating                  105,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7250        Operating                   13,328,709
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7766        Operating                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            8212        Operating                          -
               Ditech Financial LLC              Bank of New York, Mellon       0168        Operating                          -
               Ditech Financial LLC              Bank of New York, Mellon       2213        Operating                          -
               Ditech Financial LLC              Bank of New York, Mellon       6249        Operating                          -
               Ditech Financial LLC              Bank of New York, Mellon       7652        Operating                    3,668,491
               Ditech Financial LLC              Bank of New York, Mellon       9014        Operating                       53,028
               Ditech Financial LLC              Bank of New York, Mellon       3686        Custodial                      563,233
               Ditech Financial LLC              Bank of New York, Mellon       4454        Custodial                      256,063
               Ditech Financial LLC              Bank of New York, Mellon       4500        Custodial                       99,246
               Ditech Financial LLC              Bank of New York, Mellon       6380        Custodial                      340,861
               Ditech Financial LLC              Bank of New York, Mellon       6381        Custodial                            1
               Ditech Financial LLC              Bank of New York, Mellon       6382        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       6383        Custodial                      642,638
               Ditech Financial LLC              Bank of New York, Mellon       6384        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       6385        Custodial                          985
               Ditech Financial LLC              Bank of New York, Mellon       6386        Custodial                      390,206
               Ditech Financial LLC              Bank of New York, Mellon       6387        Custodial                      413,391
               Ditech Financial LLC              Bank of New York, Mellon       6388        Custodial                            0
               Ditech Financial LLC              Bank of New York, Mellon       6389        Custodial                    1,061,430
               Ditech Financial LLC              Bank of New York, Mellon       6390        Custodial                            0
               Ditech Financial LLC              Bank of New York, Mellon       6391        Custodial                    1,168,319
               Ditech Financial LLC              Bank of New York, Mellon       6392        Custodial                            0
               Ditech Financial LLC              Bank of New York, Mellon       5462        Custodial                    1,661,422
               Ditech Financial LLC              Bank of New York, Mellon       5463        Custodial                    1,619,005
               Ditech Financial LLC              Bank of New York, Mellon       5464        Custodial                      231,398
               Ditech Financial LLC              Bank of New York, Mellon       1604        Custodial                    1,614,115
               Ditech Financial LLC              Bank of New York, Mellon       1607        Custodial                    1,103,439
               Ditech Financial LLC              Bank of New York, Mellon       1624        Custodial                      864,147
               Ditech Financial LLC              Bank of New York, Mellon       1627        Custodial                    1,384,786
               Ditech Financial LLC              Bank of New York, Mellon       3028        Custodial                    3,000,000
               Ditech Financial LLC              Bank of New York, Mellon       3029        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       3750        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       3751        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       3752        Custodial                      383,074
               Ditech Financial LLC              Bank of New York, Mellon       3753        Custodial                      898,619
               Ditech Financial LLC              Bank of New York, Mellon       3754        Custodial                        1,904
               Ditech Financial LLC              Bank of New York, Mellon       3755        Custodial                      737,992
               Ditech Financial LLC              Bank of New York, Mellon       3773        Custodial                      776,841
               Ditech Financial LLC              Bank of New York, Mellon       3774        Custodial                      217,481
               Ditech Financial LLC              Bank of New York, Mellon       4097        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4098        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4101        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4103        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4105        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4106        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4107        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4108        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4109        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4114        Custodial                    1,052,253
               Ditech Financial LLC              Bank of New York, Mellon       4115        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4116        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4118        Custodial                      885,710
               Ditech Financial LLC              Bank of New York, Mellon       4119        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4121        Custodial                      945,623
               Ditech Financial LLC              Bank of New York, Mellon       4122        Custodial                    1,240,919
               Ditech Financial LLC              Bank of New York, Mellon       4124        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4125        Custodial                      787,909
               Ditech Financial LLC              Bank of New York, Mellon       4127        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4130        Custodial                      480,876
               Ditech Financial LLC              Bank of New York, Mellon       4131        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4132        Custodial                      145,240
               Ditech Financial LLC              Bank of New York, Mellon       4133        Custodial                          -
               Ditech Financial LLC              Bank of New York, Mellon       4134        Custodial                      416,762


                                                                  MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 9 of 28         Case No.: 19-10412-JLG
               Debtors                                                              Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                            Balance as of
                                Debtor                Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Bank of New York, Mellon       4136        Custodial                --Closed--
               Ditech Financial LLC      Bank of New York, Mellon       4137        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4138        Custodial                      227,359
               Ditech Financial LLC      Bank of New York, Mellon       4139        Custodial                      428,320
               Ditech Financial LLC      Bank of New York, Mellon       4140        Custodial                   13,809,080
               Ditech Financial LLC      Bank of New York, Mellon       4142        Custodial                      333,109
               Ditech Financial LLC      Bank of New York, Mellon       4143        Custodial                    1,556,018
               Ditech Financial LLC      Bank of New York, Mellon       4144        Custodial                   27,046,647
               Ditech Financial LLC      Bank of New York, Mellon       4435        Custodial                      937,050
               Ditech Financial LLC      Bank of New York, Mellon       4436        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4639        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4641        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4642        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4726        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4727        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4728        Custodial                      242,925
               Ditech Financial LLC      Bank of New York, Mellon       5713        Custodial                      977,827
               Ditech Financial LLC      Bank of New York, Mellon       5714        Custodial                    7,742,380
               Ditech Financial LLC      Bank of New York, Mellon       5715        Custodial                      500,000
               Ditech Financial LLC      Bank of New York, Mellon       5727        Custodial                      258,417
               Ditech Financial LLC      Bank of New York, Mellon       0376        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0377        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0378        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0379        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0380        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0381        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0382        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0383        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0384        Custodial                      766,474
               Ditech Financial LLC      Bank of New York, Mellon       0385        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0386        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0387        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0388        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0389        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0390        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       0391        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       5801        Custodial                      851,506
               Ditech Financial LLC      Bank of New York, Mellon       5802        Custodial                            0
               Ditech Financial LLC      Bank of New York, Mellon       5803        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       5804        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       5911        Custodial                      480,617
               Ditech Financial LLC      Bank of New York, Mellon       5912        Custodial                        5,628
               Ditech Financial LLC      Bank of New York, Mellon       5914        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       5917        Custodial                          -
               Ditech Financial LLC      Bank of New York, Mellon       4167        Custodial                      295,158
               Ditech Financial LLC      Bank of New York, Mellon       5244        Custodial                      424,741
               Ditech Financial LLC      Citibank                       5038        Custodial                          -
               Ditech Financial LLC      Citibank                       5046        Custodial                          -
               Ditech Financial LLC      Citibank                       5054        Custodial                          -
               Ditech Financial LLC      Citibank                       5062        Custodial                          -
               Ditech Financial LLC      Citibank                       5089        Custodial                          -
               Ditech Financial LLC      Citibank                       5097        Custodial                      433,430
               Ditech Financial LLC      Citibank                       5126        Custodial                          -
               Ditech Financial LLC      Citibank                       5134        Custodial                       66,954
               Ditech Financial LLC      Citibank                       5142        Custodial                        2,256
               Ditech Financial LLC      Citibank                       5169        Custodial                       29,661
               Ditech Financial LLC      Citibank                       5185        Custodial                          -
               Ditech Financial LLC      Citibank                       5193        Custodial                        2,235
               Ditech Financial LLC      Citibank                       5206        Custodial                          -
               Ditech Financial LLC      Citibank                       5214        Custodial                          -
               Ditech Financial LLC      Citibank                       5222        Custodial                  108,831,357
               Ditech Financial LLC      Citibank                       5249        Custodial                       33,795
               Ditech Financial LLC      Citibank                       5257        Custodial                      838,201
               Ditech Financial LLC      Citibank                       5265        Custodial                      842,169
               Ditech Financial LLC      Citibank                       5273        Custodial                      371,493
               Ditech Financial LLC      Citibank                       5281        Custodial                      347,817
               Ditech Financial LLC      Citibank                       5329        Custodial                          -
               Ditech Financial LLC      Citibank                       5337        Custodial                          321
               Ditech Financial LLC      Citibank                       5345        Custodial                          -
               Ditech Financial LLC      Citibank                       5353        Custodial                      192,000
               Ditech Financial LLC      Citibank                       5361        Custodial                       73,072
               Ditech Financial LLC      Citibank                       5388        Custodial                          -
               Ditech Financial LLC      Citibank                       5396        Custodial                       14,422
               Ditech Financial LLC      Citibank                       5409        Custodial                          -
               Ditech Financial LLC      Citibank                       5417        Custodial                          -
               Ditech Financial LLC      Citibank                       5425        Custodial                          -
               Ditech Financial LLC      Citibank                       5433        Custodial                          -
               Ditech Financial LLC      Citibank                       5441        Custodial                          -


                                                          MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 10 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     5468        Custodial                     1,314,908
               Ditech Financial LLC      Citibank                     5476        Custodial                         3,883
               Ditech Financial LLC      Citibank                     5484        Custodial                         2,967
               Ditech Financial LLC      Citibank                     5492        Custodial                           -
               Ditech Financial LLC      Citibank                     5505        Custodial                        13,385
               Ditech Financial LLC      Citibank                     5513        Custodial                       303,755
               Ditech Financial LLC      Citibank                     5521        Custodial                     2,463,285
               Ditech Financial LLC      Citibank                     5548        Custodial                       630,399
               Ditech Financial LLC      Citibank                     5556        Custodial                         6,936
               Ditech Financial LLC      Citibank                     5564        Custodial                        41,021
               Ditech Financial LLC      Citibank                     5572        Custodial                           -
               Ditech Financial LLC      Citibank                     5599        Custodial                           -
               Ditech Financial LLC      Citibank                     5601        Custodial                        21,189
               Ditech Financial LLC      Citibank                     5628        Custodial                     1,999,123
               Ditech Financial LLC      Citibank                     5636        Custodial                             7
               Ditech Financial LLC      Citibank                     5644        Custodial                           -
               Ditech Financial LLC      Citibank                     5679        Custodial                           -
               Ditech Financial LLC      Citibank                     5687        Custodial                        34,255
               Ditech Financial LLC      Citibank                     5695        Custodial                        27,867
               Ditech Financial LLC      Citibank                     5708        Custodial                     1,440,630
               Ditech Financial LLC      Citibank                     5716        Custodial                           -
               Ditech Financial LLC      Citibank                     5724        Custodial                       386,438
               Ditech Financial LLC      Citibank                     5732        Custodial                         5,269
               Ditech Financial LLC      Citibank                     5759        Custodial                     1,041,610
               Ditech Financial LLC      Citibank                     5767        Custodial                         8,578
               Ditech Financial LLC      Citibank                     5775        Custodial                         6,915
               Ditech Financial LLC      Citibank                     5783        Custodial                           -
               Ditech Financial LLC      Citibank                     5791        Custodial                     3,334,640
               Ditech Financial LLC      Citibank                     5804        Custodial                         1,918
               Ditech Financial LLC      Citibank                     5812        Custodial                     6,266,222
               Ditech Financial LLC      Citibank                     5839        Custodial                        15,106
               Ditech Financial LLC      Citibank                     5847        Custodial                     1,071,869
               Ditech Financial LLC      Citibank                     5855        Custodial                        21,612
               Ditech Financial LLC      Citibank                     5863        Custodial                           -
               Ditech Financial LLC      Citibank                     5871        Custodial                         1,677
               Ditech Financial LLC      Citibank                     5898        Custodial                           -
               Ditech Financial LLC      Citibank                     5919        Custodial                             0
               Ditech Financial LLC      Citibank                     5927        Custodial                       531,992
               Ditech Financial LLC      Citibank                     5935        Custodial                     3,811,696
               Ditech Financial LLC      Citibank                     5943        Custodial                        78,799
               Ditech Financial LLC      Citibank                     5951        Custodial                           648
               Ditech Financial LLC      Citibank                     5978        Custodial                           -
               Ditech Financial LLC      Citibank                     5986        Custodial                           905
               Ditech Financial LLC      Citibank                     5994        Custodial                       937,125
               Ditech Financial LLC      Citibank                     6006        Custodial                           -
               Ditech Financial LLC      Citibank                     6014        Custodial                         3,313
               Ditech Financial LLC      Citibank                     6022        Custodial                           -
               Ditech Financial LLC      Citibank                     6049        Custodial                             0
               Ditech Financial LLC      Citibank                     6057        Custodial                           -
               Ditech Financial LLC      Citibank                     6065        Custodial                           723
               Ditech Financial LLC      Citibank                     6073        Custodial                     1,044,196
               Ditech Financial LLC      Citibank                     6081        Custodial                       714,431
               Ditech Financial LLC      Citibank                     6102        Custodial                           -
               Ditech Financial LLC      Citibank                     6129        Custodial                       424,489
               Ditech Financial LLC      Citibank                     6137        Custodial                           -
               Ditech Financial LLC      Citibank                     6145        Custodial                       308,448
               Ditech Financial LLC      Citibank                     6153        Custodial                           -
               Ditech Financial LLC      Citibank                     6161        Custodial                       159,449
               Ditech Financial LLC      Citibank                     6188        Custodial                           -
               Ditech Financial LLC      Citibank                     6196        Custodial                         2,558
               Ditech Financial LLC      Citibank                     6209        Custodial                     1,362,072
               Ditech Financial LLC      Citibank                     6217        Custodial                     4,742,970
               Ditech Financial LLC      Citibank                     6225        Custodial                       401,432
               Ditech Financial LLC      Citibank                     6233        Custodial                           -
               Ditech Financial LLC      Citibank                     6241        Custodial                     3,784,118
               Ditech Financial LLC      Citibank                     6268        Custodial                           170
               Ditech Financial LLC      Citibank                     6276        Custodial                           333
               Ditech Financial LLC      Citibank                     6284        Custodial                           -
               Ditech Financial LLC      Citibank                     6292        Custodial                         5,349
               Ditech Financial LLC      Citibank                     6305        Custodial                           208
               Ditech Financial LLC      Citibank                     6313        Custodial                        16,447
               Ditech Financial LLC      Citibank                     6321        Custodial                        14,305
               Ditech Financial LLC      Citibank                     6348        Custodial                        48,102
               Ditech Financial LLC      Citibank                     6356        Custodial                           -
               Ditech Financial LLC      Citibank                     6364        Custodial                       237,774
               Ditech Financial LLC      Citibank                     6372        Custodial                       570,109
               Ditech Financial LLC      Citibank                     6399        Custodial                         3,677
               Ditech Financial LLC      Citibank                     6401        Custodial                       436,288


                                                       MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 11 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     6428        Custodial                      138,047
               Ditech Financial LLC      Citibank                     6436        Custodial                      613,537
               Ditech Financial LLC      Citibank                     6444        Custodial                      398,073
               Ditech Financial LLC      Citibank                     6452        Custodial                      313,099
               Ditech Financial LLC      Citibank                     6479        Custodial                      463,237
               Ditech Financial LLC      Citibank                     6487        Custodial                       18,841
               Ditech Financial LLC      Citibank                     6495        Custodial                       38,442
               Ditech Financial LLC      Citibank                     6508        Custodial                      598,995
               Ditech Financial LLC      Citibank                     6516        Custodial                       10,706
               Ditech Financial LLC      Citibank                     6524        Custodial                      306,999
               Ditech Financial LLC      Citibank                     6532        Custodial                       61,789
               Ditech Financial LLC      Citibank                     6559        Custodial                      312,006
               Ditech Financial LLC      Citibank                     6567        Custodial                          444
               Ditech Financial LLC      Citibank                     6575        Custodial                       59,378
               Ditech Financial LLC      Citibank                     6583        Custodial                       14,243
               Ditech Financial LLC      Citibank                     6591        Custodial                      637,713
               Ditech Financial LLC      Citibank                     6604        Custodial                       21,755
               Ditech Financial LLC      Citibank                     6612        Custodial                          -
               Ditech Financial LLC      Citibank                     6639        Custodial                      128,118
               Ditech Financial LLC      Citibank                     6647        Custodial                        1,703
               Ditech Financial LLC      Citibank                     6655        Custodial                          -
               Ditech Financial LLC      Citibank                     6663        Custodial                          -
               Ditech Financial LLC      Citibank                     6671        Custodial                          -
               Ditech Financial LLC      Citibank                     6698        Custodial                      109,995
               Ditech Financial LLC      Citibank                     6719        Custodial                       17,555
               Ditech Financial LLC      Citibank                     6727        Custodial                   11,778,313
               Ditech Financial LLC      Citibank                     6735        Custodial                      582,705
               Ditech Financial LLC      Citibank                     6743        Custodial                    6,225,016
               Ditech Financial LLC      Citibank                     6751        Custodial                    2,223,888
               Ditech Financial LLC      Citibank                     6778        Custodial                          -
               Ditech Financial LLC      Citibank                     6786        Custodial                          -
               Ditech Financial LLC      Citibank                     6794        Custodial                       27,601
               Ditech Financial LLC      Citibank                     6807        Custodial                        6,446
               Ditech Financial LLC      Citibank                     6815        Custodial                          756
               Ditech Financial LLC      Citibank                     6823        Custodial                      698,738
               Ditech Financial LLC      Citibank                     6831        Custodial                            25
               Ditech Financial LLC      Citibank                     6858        Custodial                      156,535
               Ditech Financial LLC      Citibank                     6866        Custodial                      935,096
               Ditech Financial LLC      Citibank                     6874        Custodial                        1,818
               Ditech Financial LLC      Citibank                     6882        Custodial                        1,966
               Ditech Financial LLC      Citibank                     6903        Custodial                          344
               Ditech Financial LLC      Citibank                     6911        Custodial                       92,268
               Ditech Financial LLC      Citibank                     6938        Custodial                          460
               Ditech Financial LLC      Citibank                     6946        Custodial                          -
               Ditech Financial LLC      Citibank                     6954        Custodial                          -
               Ditech Financial LLC      Citibank                     6962        Custodial                        1,072
               Ditech Financial LLC      Citibank                     6989        Custodial                       73,825
               Ditech Financial LLC      Citibank                     6997        Custodial                            23
               Ditech Financial LLC      Citibank                     7009        Custodial                        1,866
               Ditech Financial LLC      Citibank                     7017        Custodial                       92,067
               Ditech Financial LLC      Citibank                     7025        Custodial                          447
               Ditech Financial LLC      Citibank                     7033        Custodial                          -
               Ditech Financial LLC      Citibank                     7041        Custodial                    6,642,035
               Ditech Financial LLC      Citibank                     7068        Custodial                        2,070
               Ditech Financial LLC      Citibank                     7076        Custodial                          -
               Ditech Financial LLC      Citibank                     7084        Custodial                            31
               Ditech Financial LLC      Citibank                     7092        Custodial                          -
               Ditech Financial LLC      Citibank                     7105        Custodial                          -
               Ditech Financial LLC      Citibank                     7113        Custodial                      167,313
               Ditech Financial LLC      Citibank                     7121        Custodial                          -
               Ditech Financial LLC      Citibank                     7148        Custodial                          -
               Ditech Financial LLC      Citibank                     7156        Custodial                          742
               Ditech Financial LLC      Citibank                     7164        Custodial                          -
               Ditech Financial LLC      Citibank                     7172        Custodial                          227
               Ditech Financial LLC      Citibank                     7199        Custodial                      623,691
               Ditech Financial LLC      Citibank                     7201        Custodial                      538,357
               Ditech Financial LLC      Citibank                     7228        Custodial                          600
               Ditech Financial LLC      Citibank                     7236        Custodial                      265,238
               Ditech Financial LLC      Citibank                     7244        Custodial                          -
               Ditech Financial LLC      Citibank                     7279        Custodial                    1,088,187
               Ditech Financial LLC      Citibank                     7287        Custodial                      256,227
               Ditech Financial LLC      Citibank                     7295        Custodial                          -
               Ditech Financial LLC      Citibank                     7308        Custodial                          -
               Ditech Financial LLC      Citibank                     7316        Custodial                    1,421,293
               Ditech Financial LLC      Citibank                     7324        Custodial                      675,801
               Ditech Financial LLC      Citibank                     7332        Custodial                    1,412,595
               Ditech Financial LLC      Citibank                     7359        Custodial                          -
               Ditech Financial LLC      Citibank                     7367        Custodial                      309,722


                                                       MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 12 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     7375        Custodial                      109,291
               Ditech Financial LLC      Citibank                     7383        Custodial                       89,606
               Ditech Financial LLC      Citibank                     7391        Custodial                      851,054
               Ditech Financial LLC      Citibank                     7404        Custodial                          -
               Ditech Financial LLC      Citibank                     7412        Custodial                          -
               Ditech Financial LLC      Citibank                     7439        Custodial                          -
               Ditech Financial LLC      Citibank                     7447        Custodial                      398,283
               Ditech Financial LLC      Citibank                     7455        Custodial                          -
               Ditech Financial LLC      Citibank                     7463        Custodial                        2,694
               Ditech Financial LLC      Citibank                     7471        Custodial                          250
               Ditech Financial LLC      Citibank                     7498        Custodial                   39,257,079
               Ditech Financial LLC      Citibank                     7519        Custodial                   20,763,087
               Ditech Financial LLC      Citibank                     7527        Custodial                      603,542
               Ditech Financial LLC      Citibank                     7535        Custodial                       72,022
               Ditech Financial LLC      Citibank                     7543        Custodial                    1,143,709
               Ditech Financial LLC      Citibank                     7551        Custodial                        2,060
               Ditech Financial LLC      Citibank                     7578        Custodial                    6,714,268
               Ditech Financial LLC      Citibank                     7586        Custodial                      471,326
               Ditech Financial LLC      Citibank                     7594        Custodial                    1,368,989
               Ditech Financial LLC      Citibank                     7607        Custodial                    3,390,492
               Ditech Financial LLC      Citibank                     7615        Custodial                       56,575
               Ditech Financial LLC      Citibank                     7623        Custodial                   32,092,595
               Ditech Financial LLC      Citibank                     7631        Custodial                   12,399,719
               Ditech Financial LLC      Citibank                     7658        Custodial                    5,130,675
               Ditech Financial LLC      Citibank                     7666        Custodial                    2,640,175
               Ditech Financial LLC      Citibank                     7674        Custodial                       23,933
               Ditech Financial LLC      Citibank                     7682        Custodial                       15,968
               Ditech Financial LLC      Citibank                     7703        Custodial                    8,455,745
               Ditech Financial LLC      Citibank                     7711        Custodial                       81,085
               Ditech Financial LLC      Citibank                     7738        Custodial                        9,282
               Ditech Financial LLC      Citibank                     7746        Custodial                        7,941
               Ditech Financial LLC      Citibank                     7754        Custodial                    1,780,847
               Ditech Financial LLC      Citibank                     7762        Custodial                      974,402
               Ditech Financial LLC      Citibank                     7789        Custodial                      387,364
               Ditech Financial LLC      Citibank                     7797        Custodial                       16,442
               Ditech Financial LLC      Citibank                     7818        Custodial                          -
               Ditech Financial LLC      Citibank                     7826        Custodial                      756,090
               Ditech Financial LLC      Citibank                     7834        Custodial                          643
               Ditech Financial LLC      Citibank                     7842        Custodial                        1,070
               Ditech Financial LLC      Citibank                     7869        Custodial                       16,464
               Ditech Financial LLC      Citibank                     7877        Custodial                       29,332
               Ditech Financial LLC      Citibank                     7885        Custodial                    1,074,897
               Ditech Financial LLC      Citibank                     7893        Custodial                          705
               Ditech Financial LLC      Citibank                     7906        Custodial                    3,662,860
               Ditech Financial LLC      Citibank                     7914        Custodial                      264,356
               Ditech Financial LLC      Citibank                     7922        Custodial                    3,949,743
               Ditech Financial LLC      Citibank                     7949        Custodial                       37,311
               Ditech Financial LLC      Citibank                     7957        Custodial                    2,825,995
               Ditech Financial LLC      Citibank                     7965        Custodial                      351,559
               Ditech Financial LLC      Citibank                     2052        Custodial                        8,540
               Ditech Financial LLC      Citibank                     2079        Custodial                        5,113
               Ditech Financial LLC      Citibank                     2087        Custodial                  204,311,290
               Ditech Financial LLC      Citibank                     2095        Custodial                        1,447
               Ditech Financial LLC      Citibank                     2108        Custodial                          412
               Ditech Financial LLC      Citibank                     2116        Custodial                      271,217
               Ditech Financial LLC      Citibank                     2124        Custodial                   10,205,188
               Ditech Financial LLC      Citibank                     2132        Custodial                    5,507,286
               Ditech Financial LLC      Citibank                     2159        Custodial                          -
               Ditech Financial LLC      Citibank                     2167        Custodial                      136,297
               Ditech Financial LLC      Citibank                     2175        Custodial                       32,617
               Ditech Financial LLC      Citibank                     2183        Custodial                       41,802
               Ditech Financial LLC      Citibank                     2191        Custodial                      267,968
               Ditech Financial LLC      Citibank                     2204        Custodial                      350,002
               Ditech Financial LLC      Citibank                     2212        Custodial                      261,951
               Ditech Financial LLC      Citibank                     2239        Custodial                       18,783
               Ditech Financial LLC      Citibank                     2247        Custodial                       66,802
               Ditech Financial LLC      Citibank                     2255        Custodial                        2,381
               Ditech Financial LLC      Citibank                     2263        Custodial                        6,724
               Ditech Financial LLC      Citibank                     2271        Custodial                        4,707
               Ditech Financial LLC      Citibank                     2298        Custodial                       41,185
               Ditech Financial LLC      Citibank                     2319        Custodial                          -
               Ditech Financial LLC      Citibank                     2327        Custodial                          -
               Ditech Financial LLC      Citibank                     2335        Custodial                          -
               Ditech Financial LLC      Citibank                     2343        Custodial                          -
               Ditech Financial LLC      Citibank                     2351        Custodial                    1,019,999
               Ditech Financial LLC      Citibank                     2757        Custodial                          -
               Ditech Financial LLC      Citibank                     4912        Custodial                    3,151,838
                                                                                                                           2
               Ditech Financial LLC      Citibank                     9668        Custodial                   23,653,071


                                                       MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 13 of 28        Case No.: 19-10412-JLG
               Debtors                                                             Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                           Balance as of
                                Debtor               Bank          Last 4 Digits       Description          Month End
                                                                                                                               2
               Ditech Financial LLC      Citibank                      9676        Custodial                    54,619,263
               Ditech Financial LLC      Citibank                      9684        Custodial                            -
               Ditech Financial LLC      Citibank                      9692        Custodial                            -
               Ditech Financial LLC      Citibank                      9705        Custodial                          6,740
               Ditech Financial LLC      Citibank                      9713        Custodial                         11,402
               Ditech Financial LLC      Citibank                      9721        Custodial                          2,048
               Ditech Financial LLC      Citibank                      9748        Custodial                            548
               Ditech Financial LLC      Citibank                      9756        Custodial                              26
               Ditech Financial LLC      Citibank                      9764        Custodial                               5
               Ditech Financial LLC      Citibank                      9772        Custodial                              28
               Ditech Financial LLC      Citibank                      9799        Custodial                               1
               Ditech Financial LLC      Citibank                      6973        Custodial                            -
               Ditech Financial LLC      Citibank                      6981        Custodial                            -
               Ditech Financial LLC      Citibank                      7001        Custodial                    42,311,596
               Ditech Financial LLC      Citibank                      7028        Custodial                            -
               Ditech Financial LLC      Citibank                      7546        Custodial                        356,901
               Ditech Financial LLC      Citibank                      7554        Custodial                          1,726
               Ditech Financial LLC      Citibank                      7562        Custodial                        804,859
               Ditech Financial LLC      EverBank - USA                8080        Custodial                 --Closed--
               Ditech Financial LLC      EverBank - USA                8099        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 0015        Custodial                          4,971
               Ditech Financial LLC      US Bank - USA                 0024        Custodial                         12,930
               Ditech Financial LLC      US Bank - USA                 0111        Custodial                          9,269
               Ditech Financial LLC      US Bank - USA                 0161        Custodial                        193,785
               Ditech Financial LLC      US Bank - USA                 0179        Custodial                          7,584
               Ditech Financial LLC      US Bank - USA                 0305        Custodial                            238
               Ditech Financial LLC      US Bank - USA                 0313        Custodial                          9,051
               Ditech Financial LLC      US Bank - USA                 0327        Custodial                          5,873
               Ditech Financial LLC      US Bank - USA                 0486        Custodial                               1
               Ditech Financial LLC      US Bank - USA                 0487        Custodial                          9,626
               Ditech Financial LLC      US Bank - USA                 0640        Custodial                            548
               Ditech Financial LLC      US Bank - USA                 0657        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 0692        Custodial                          1,723
               Ditech Financial LLC      US Bank - USA                 0742        Custodial                          1,667
               Ditech Financial LLC      US Bank - USA                 0837        Custodial                            465
               Ditech Financial LLC      US Bank - USA                 0852        Custodial                          5,768
               Ditech Financial LLC      US Bank - USA                 0990        Custodial                         12,537
               Ditech Financial LLC      US Bank - USA                 1006        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 1062        Custodial                          8,172
               Ditech Financial LLC      US Bank - USA                 1104        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 1208        Custodial                         29,525
               Ditech Financial LLC      US Bank - USA                 1260        Custodial                            809
               Ditech Financial LLC      US Bank - USA                 1278        Custodial                         86,942
               Ditech Financial LLC      US Bank - USA                 1332        Custodial                         18,148
               Ditech Financial LLC      US Bank - USA                 1464        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 1541        Custodial                         51,616
               Ditech Financial LLC      US Bank - USA                 1605        Custodial                        544,344
                                                                                                                               3
               Ditech Financial LLC      US Bank - USA                 1716        Custodial              --Transitioned--
               Ditech Financial LLC      US Bank - USA                 1756        Custodial                         15,348
               Ditech Financial LLC      US Bank - USA                 1879        Custodial                         26,096
               Ditech Financial LLC      US Bank - USA                 1892        Custodial                          5,899
               Ditech Financial LLC      US Bank - USA                 1939        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 1955        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2166        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2236        Custodial                         94,297
               Ditech Financial LLC      US Bank - USA                 2247        Custodial                         13,163
               Ditech Financial LLC      US Bank - USA                 2437        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 2551        Custodial                         23,986
               Ditech Financial LLC      US Bank - USA                 2754        Custodial                        505,995
               Ditech Financial LLC      US Bank - USA                 2858        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2866        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2874        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3070        Custodial                         47,001
               Ditech Financial LLC      US Bank - USA                 3118        Custodial                         31,437
               Ditech Financial LLC      US Bank - USA                 3120        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3142        Custodial                        606,983
               Ditech Financial LLC      US Bank - USA                 3218        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3226        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3279        Custodial                         16,969
               Ditech Financial LLC      US Bank - USA                 3287        Custodial                          4,142
               Ditech Financial LLC      US Bank - USA                 3349        Custodial                            210
               Ditech Financial LLC      US Bank - USA                 3366        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3374        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3435        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3453        Custodial                        369,931
               Ditech Financial LLC      US Bank - USA                 3479        Custodial                        225,697
               Ditech Financial LLC      US Bank - USA                 3596        Custodial                         54,011
               Ditech Financial LLC      US Bank - USA                 3690        Custodial                         24,843


                                                          MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 14 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                3762        Custodial                           700
               Ditech Financial LLC      US Bank - USA                3766        Custodial                        8,294
               Ditech Financial LLC      US Bank - USA                3794        Custodial                             63
               Ditech Financial LLC      US Bank - USA                3898        Custodial                       11,421
               Ditech Financial LLC      US Bank - USA                3911        Custodial                        2,733
               Ditech Financial LLC      US Bank - USA                3915        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4005        Custodial                      481,820
               Ditech Financial LLC      US Bank - USA                4013        Custodial                      628,214
               Ditech Financial LLC      US Bank - USA                4050        Custodial                       22,084
               Ditech Financial LLC      US Bank - USA                4091        Custodial                        2,103
               Ditech Financial LLC      US Bank - USA                4173        Custodial                           132
               Ditech Financial LLC      US Bank - USA                4253        Custodial                        7,478
               Ditech Financial LLC      US Bank - USA                4264        Custodial                       20,498
               Ditech Financial LLC      US Bank - USA                4327        Custodial                    1,638,048
               Ditech Financial LLC      US Bank - USA                4370        Custodial                      112,513
               Ditech Financial LLC      US Bank - USA                4373        Custodial                       11,767
               Ditech Financial LLC      US Bank - USA                4388        Custodial                      308,499
               Ditech Financial LLC      US Bank - USA                4396        Custodial                      479,879
               Ditech Financial LLC      US Bank - USA                4404        Custodial                      703,692
               Ditech Financial LLC      US Bank - USA                4412        Custodial                      607,749
               Ditech Financial LLC      US Bank - USA                4420        Custodial                      962,552
               Ditech Financial LLC      US Bank - USA                4438        Custodial                      259,297
               Ditech Financial LLC      US Bank - USA                4446        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4451        Custodial                       12,713
               Ditech Financial LLC      US Bank - USA                4453        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4461        Custodial                       28,055
               Ditech Financial LLC      US Bank - USA                4479        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4487        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4495        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4503        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4511        Custodial                      190,950
               Ditech Financial LLC      US Bank - USA                4560        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4578        Custodial                       57,459
               Ditech Financial LLC      US Bank - USA                4586        Custodial                       10,074
               Ditech Financial LLC      US Bank - USA                4594        Custodial                      674,173
               Ditech Financial LLC      US Bank - USA                4602        Custodial                    1,577,338
               Ditech Financial LLC      US Bank - USA                4604        Custodial                    1,491,148
               Ditech Financial LLC      US Bank - USA                4610        Custodial                    1,774,177
               Ditech Financial LLC      US Bank - USA                4628        Custodial                      366,677
               Ditech Financial LLC      US Bank - USA                4636        Custodial                    2,699,053
               Ditech Financial LLC      US Bank - USA                4644        Custodial                      533,109
               Ditech Financial LLC      US Bank - USA                4784        Custodial                --Closed--
               Ditech Financial LLC      US Bank - USA                4826        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4837        Custodial                       30,091
               Ditech Financial LLC      US Bank - USA                4891        Custodial                       47,076
               Ditech Financial LLC      US Bank - USA                4909        Custodial                        1,980
               Ditech Financial LLC      US Bank - USA                4917        Custodial                       10,839
               Ditech Financial LLC      US Bank - USA                4963        Custodial                           -
               Ditech Financial LLC      US Bank - USA                5315        Custodial                      115,406
               Ditech Financial LLC      US Bank - USA                5415        Custodial                           -
               Ditech Financial LLC      US Bank - USA                5423        Custodial                       93,166
               Ditech Financial LLC      US Bank - USA                5456        Custodial                       54,238
               Ditech Financial LLC      US Bank - USA                5494        Custodial                    1,275,106
               Ditech Financial LLC      US Bank - USA                5502        Custodial                      441,659
               Ditech Financial LLC      US Bank - USA                5851        Custodial                       88,486
               Ditech Financial LLC      US Bank - USA                6756        Custodial                       53,701
               Ditech Financial LLC      US Bank - USA                7084        Custodial                           -
               Ditech Financial LLC      US Bank - USA                7176        Custodial                      450,585
               Ditech Financial LLC      US Bank - USA                7313        Custodial                       31,154
               Ditech Financial LLC      US Bank - USA                7407        Custodial                      100,384
               Ditech Financial LLC      US Bank - USA                7423        Custodial                       41,731
               Ditech Financial LLC      US Bank - USA                7431        Custodial                       41,792
               Ditech Financial LLC      US Bank - USA                7449        Custodial                      208,228
               Ditech Financial LLC      US Bank - USA                7456        Custodial                      184,038
               Ditech Financial LLC      US Bank - USA                7464        Custodial                       73,893
               Ditech Financial LLC      US Bank - USA                7472        Custodial                      117,717
               Ditech Financial LLC      US Bank - USA                7480        Custodial                       44,579
               Ditech Financial LLC      US Bank - USA                7532        Custodial                           -
               Ditech Financial LLC      US Bank - USA                7565        Custodial                      553,199
               Ditech Financial LLC      US Bank - USA                7594        Custodial                           -
               Ditech Financial LLC      US Bank - USA                7602        Custodial                      307,106
               Ditech Financial LLC      US Bank - USA                7655        Custodial                        3,358
               Ditech Financial LLC      US Bank - USA                3766        Custodial                       21,963
               Ditech Financial LLC      US Bank - USA                7668        Custodial                       15,545
               Ditech Financial LLC      US Bank - USA                7812        Custodial                       13,077
               Ditech Financial LLC      US Bank - USA                7829        Custodial                      610,755
               Ditech Financial LLC      US Bank - USA                7837        Custodial                      773,110
               Ditech Financial LLC      US Bank - USA                7845        Custodial                      713,505


                                                         MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 15 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                7960        Custodial                        23,722
               Ditech Financial LLC      US Bank - USA                7966        Custodial                     2,349,269
               Ditech Financial LLC      US Bank - USA                7974        Custodial                        36,909
               Ditech Financial LLC      US Bank - USA                7994        Custodial                         9,386
               Ditech Financial LLC      US Bank - USA                8053        Custodial                       505,724
               Ditech Financial LLC      US Bank - USA                8086        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8087        Custodial                         3,503
               Ditech Financial LLC      US Bank - USA                8088        Custodial                         1,201
               Ditech Financial LLC      US Bank - USA                8094        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8102        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8111        Custodial                       298,410
               Ditech Financial LLC      US Bank - USA                8129        Custodial                       359,941
               Ditech Financial LLC      US Bank - USA                8137        Custodial                       348,447
               Ditech Financial LLC      US Bank - USA                8145        Custodial                       288,477
               Ditech Financial LLC      US Bank - USA                8200        Custodial                         7,697
               Ditech Financial LLC      US Bank - USA                8218        Custodial                         6,286
               Ditech Financial LLC      US Bank - USA                8226        Custodial                        13,605
               Ditech Financial LLC      US Bank - USA                8234        Custodial                         3,631
               Ditech Financial LLC      US Bank - USA                8242        Custodial                        15,093
               Ditech Financial LLC      US Bank - USA                8259        Custodial                        13,027
               Ditech Financial LLC      US Bank - USA                8267        Custodial                        25,011
               Ditech Financial LLC      US Bank - USA                8275        Custodial                        13,849
               Ditech Financial LLC      US Bank - USA                8283        Custodial                        16,261
               Ditech Financial LLC      US Bank - USA                8291        Custodial                        13,714
               Ditech Financial LLC      US Bank - USA                8309        Custodial                         2,050
               Ditech Financial LLC      US Bank - USA                8317        Custodial                        18,786
               Ditech Financial LLC      US Bank - USA                8325        Custodial                        18,456
               Ditech Financial LLC      US Bank - USA                8333        Custodial                           843
               Ditech Financial LLC      US Bank - USA                8341        Custodial                        15,487
               Ditech Financial LLC      US Bank - USA                8358        Custodial                        20,827
               Ditech Financial LLC      US Bank - USA                8366        Custodial                        12,999
               Ditech Financial LLC      US Bank - USA                8688        Custodial                        25,226
               Ditech Financial LLC      US Bank - USA                8694        Custodial                           295
               Ditech Financial LLC      US Bank - USA                8702        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8874        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9056        Custodial                        20,267
               Ditech Financial LLC      US Bank - USA                9098        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9122        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9130        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9139        Custodial                        17,863
               Ditech Financial LLC      US Bank - USA                9148        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9155        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9163        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9171        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9189        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9238        Custodial                         5,667
               Ditech Financial LLC      US Bank - USA                9253        Custodial                        13,623
               Ditech Financial LLC      US Bank - USA                9287        Custodial                           800
               Ditech Financial LLC      US Bank - USA                9371        Custodial                       560,383
               Ditech Financial LLC      US Bank - USA                9378        Custodial                        10,917
               Ditech Financial LLC      US Bank - USA                9380        Custodial                         2,292
               Ditech Financial LLC      US Bank - USA                9447        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9527        Custodial                         4,302
               Ditech Financial LLC      US Bank - USA                9576        Custodial                        29,495
               Ditech Financial LLC      US Bank - USA                9659        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9690        Custodial                        10,148
               Ditech Financial LLC      US Bank - USA                9691        Custodial                         1,655
               Ditech Financial LLC      US Bank - USA                9703        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9729        Custodial                         2,904
               Ditech Financial LLC      US Bank - USA                9736        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9752        Custodial                         3,451
               Ditech Financial LLC      US Bank - USA                4675        Custodial                     1,756,253
               Ditech Financial LLC      US Bank - USA                4677        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4684        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8181        Custodial                       839,258
               Ditech Financial LLC      US Bank - USA                8183        Custodial                           -
               Ditech Financial LLC      US Bank - USA                2844        Custodial                     1,245,439
               Ditech Financial LLC      US Bank - USA                2871        Custodial                     2,043,804
               Ditech Financial LLC      US Bank - USA                8296        Custodial                     1,184,126
               Ditech Financial LLC      US Bank - USA                8321        Custodial                     1,645,920
               Ditech Financial LLC      US Bank - USA                1743        Custodial                     1,413,456
               Ditech Financial LLC      US Bank - USA                1752        Custodial                     1,016,192
               Ditech Financial LLC      US Bank - USA                9000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9001        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9002        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4000        Custodial                       378,169
               Ditech Financial LLC      US Bank - USA                4001        Custodial                         8,500
               Ditech Financial LLC      US Bank - USA                4002        Custodial                           -


                                                         MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 16 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                4003        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0000        Custodial                       32,499
               Ditech Financial LLC      US Bank - USA                0001        Custodial                       11,666
               Ditech Financial LLC      US Bank - USA                0002        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                           -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                7000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                6000        Custodial                --Closed--
               Ditech Financial LLC      US Bank - USA                0000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0001        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0002        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0004        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9000        Custodial                        1,456
               Ditech Financial LLC      US Bank - USA                0000        Custodial                      335,379
               Ditech Financial LLC      US Bank - USA                0010        Custodial                      341,681
               Ditech Financial LLC      US Bank - USA                0020        Custodial                      300,852
               Ditech Financial LLC      US Bank - USA                0030        Custodial                      265,397
               Ditech Financial LLC      US Bank - USA                0040        Custodial                      384,492
               Ditech Financial LLC      US Bank - USA                0050        Custodial                      444,901
               Ditech Financial LLC      US Bank - USA                0060        Custodial                      244,206
               Ditech Financial LLC      US Bank - USA                0070        Custodial                      361,339
               Ditech Financial LLC      US Bank - USA                0080        Custodial                      553,275
               Ditech Financial LLC      US Bank - USA                0090        Custodial                      394,702
               Ditech Financial LLC      US Bank - USA                0100        Custodial                      777,200
               Ditech Financial LLC      US Bank - USA                0110        Custodial                      379,368
               Ditech Financial LLC      US Bank - USA                0120        Custodial                      545,271
               Ditech Financial LLC      US Bank - USA                0130        Custodial                      962,057
               Ditech Financial LLC      US Bank - USA                0140        Custodial                      600,680
               Ditech Financial LLC      US Bank - USA                0150        Custodial                      526,542
               Ditech Financial LLC      US Bank - USA                0160        Custodial                    1,081,527
               Ditech Financial LLC      US Bank - USA                0660        Custodial                           601
               Ditech Financial LLC      US Bank - USA                2020        Custodial                           751
               Ditech Financial LLC      US Bank - USA                3540        Custodial                        1,560
               Ditech Financial LLC      US Bank - USA                5610        Custodial                       16,819
               Ditech Financial LLC      US Bank - USA                7200        Custodial                        3,280
               Ditech Financial LLC      US Bank - USA                8750        Custodial                       15,919
               Ditech Financial LLC      US Bank - USA                9280        Custodial                       20,427
               Ditech Financial LLC      US Bank - USA                9440        Custodial                        9,412
               Ditech Financial LLC      US Bank - USA                9820        Custodial                       11,291
               Ditech Financial LLC      US Bank - USA                9940        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0310        Custodial                       18,600
               Ditech Financial LLC      US Bank - USA                8340        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8360        Custodial                       32,884
               Ditech Financial LLC      US Bank - USA                8890        Custodial                       41,510
               Ditech Financial LLC      US Bank - USA                9600        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9620        Custodial                       95,745
               Ditech Financial LLC      US Bank - USA                0180        Custodial                      112,128
               Ditech Financial LLC      US Bank - USA                0600        Custodial                           -
               Ditech Financial LLC      US Bank - USA                0950        Custodial                      103,303
               Ditech Financial LLC      US Bank - USA                1630        Custodial                      278,102
               Ditech Financial LLC      US Bank - USA                2230        Custodial                           829
               Ditech Financial LLC      US Bank - USA                2240        Custodial                      331,738
               Ditech Financial LLC      US Bank - USA                2960        Custodial                      365,071
               Ditech Financial LLC      US Bank - USA                3480        Custodial                      334,286
               Ditech Financial LLC      US Bank - USA                3950        Custodial                        2,090
               Ditech Financial LLC      US Bank - USA                4000        Custodial                      232,913
               Ditech Financial LLC      US Bank - USA                5860        Custodial                        2,522
               Ditech Financial LLC      US Bank - USA                7250        Custodial                        4,877
               Ditech Financial LLC      US Bank - USA                9380        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9385        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9530        Custodial                        8,977
               Ditech Financial LLC      US Bank - USA                1460        Custodial                           -
               Ditech Financial LLC      US Bank - USA                1465        Custodial                           -
               Ditech Financial LLC      US Bank - USA                1800        Custodial                       48,393
               Ditech Financial LLC      US Bank - USA                3700        Custodial                       31,680
               Ditech Financial LLC      US Bank - USA                3710        Custodial                           -
               Ditech Financial LLC      US Bank - USA                3716        Custodial                           -
               Ditech Financial LLC      US Bank - USA                5490        Custodial                           -
               Ditech Financial LLC      US Bank - USA                5493        Custodial                           -
               Ditech Financial LLC      US Bank - USA                6870        Custodial                       14,618
               Ditech Financial LLC      US Bank - USA                7530        Custodial                       19,283
               Ditech Financial LLC      US Bank - USA                9300        Custodial                       79,511
               Ditech Financial LLC      US Bank - USA                0470        Custodial                      544,243
               Ditech Financial LLC      US Bank - USA                1810        Custodial                        3,973
               Ditech Financial LLC      US Bank - USA                1816        Custodial                           -


                                                         MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 17 of 28        Case No.: 19-10412-JLG
               Debtors                                                             Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                           Balance as of
                                Debtor               Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                 1960        Custodial                       165,569
               Ditech Financial LLC      US Bank - USA                 2050        Custodial                     1,017,845
               Ditech Financial LLC      US Bank - USA                 2580        Custodial                       266,677
               Ditech Financial LLC      US Bank - USA                 4000        Custodial                       428,958
               Ditech Financial LLC      US Bank - USA                 4350        Custodial                        63,194
               Ditech Financial LLC      US Bank - USA                 5130        Custodial                       289,406
               Ditech Financial LLC      US Bank - USA                 5980        Custodial                        81,301
               Ditech Financial LLC      US Bank - USA                 5990        Custodial                       262,214
               Ditech Financial LLC      US Bank - USA                 6770        Custodial                       194,849
               Ditech Financial LLC      US Bank - USA                 6810        Custodial                         3,581
               Ditech Financial LLC      US Bank - USA                 6812        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7430        Custodial                       471,143
               Ditech Financial LLC      US Bank - USA                 8770        Custodial                       538,606
               Ditech Financial LLC      US Bank - USA                 8790        Custodial                         7,442
               Ditech Financial LLC      US Bank - USA                 0920        Custodial                       840,712
               Ditech Financial LLC      US Bank - USA                 2680        Custodial                       486,999
               Ditech Financial LLC      US Bank - USA                 3910        Custodial                       610,936
               Ditech Financial LLC      US Bank - USA                 5150        Custodial                       536,854
               Ditech Financial LLC      US Bank - USA                 5950        Custodial                       551,126
               Ditech Financial LLC      US Bank - USA                 7480        Custodial                     1,317,553
               Ditech Financial LLC      US Bank - USA                 8610        Custodial                        48,975
               Ditech Financial LLC      US Bank - USA                 8611        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 8612        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9180        Custodial                       607,759
               Ditech Financial LLC      US Bank - USA                 0290        Custodial                       468,005
               Ditech Financial LLC      US Bank - USA                 2260        Custodial                       436,401
               Ditech Financial LLC      US Bank - USA                 2820        Custodial                       692,683
               Ditech Financial LLC      US Bank - USA                 2824        Custodial                        12,741
               Ditech Financial LLC      US Bank - USA                 2825        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 4160        Custodial                       782,217
               Ditech Financial LLC      US Bank - USA                 5170        Custodial                        49,539
               Ditech Financial LLC      US Bank - USA                 5480        Custodial                       458,504
               Ditech Financial LLC      US Bank - USA                 7540        Custodial                       271,423
               Ditech Financial LLC      US Bank - USA                 9040        Custodial                       166,176
               Ditech Financial LLC      US Bank - USA                 9041        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9042        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9850        Custodial                       337,797
               Ditech Financial LLC      US Bank - USA                 2200        Custodial                       417,591
               Ditech Financial LLC      US Bank - USA                 2206        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2207        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 3970        Custodial                       352,522
               Ditech Financial LLC      US Bank - USA                 4390        Custodial                       397,188
               Ditech Financial LLC      US Bank - USA                 5940        Custodial                       344,591
               Ditech Financial LLC      US Bank - USA                 5942        Custodial                             94
               Ditech Financial LLC      US Bank - USA                 5943        Custodial                         5,911
               Ditech Financial LLC      US Bank - USA                 5944        Custodial                         1,993
               Ditech Financial LLC      US Bank - USA                 5945        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 6000        Custodial                       296,474
               Ditech Financial LLC      US Bank - USA                 6002        Custodial                     1,432,550
               Ditech Financial LLC      US Bank - USA                 6004        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 8300        Custodial                       654,912
               Ditech Financial LLC      US Bank - USA                 8305        Custodial                         5,967
               Ditech Financial LLC      US Bank - USA                 9730        Custodial                       239,226
               Ditech Financial LLC      US Bank - USA                 9731        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9732        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9733        Custodial                         5,866
               Ditech Financial LLC      US Bank - USA                 9734        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9735        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 1610        Custodial                       516,500
               Ditech Financial LLC      US Bank - USA                 1611        Custodial                         5,936
               Ditech Financial LLC      US Bank - USA                 1615        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2070        Custodial                       141,022
               Ditech Financial LLC      US Bank - USA                 2072        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2073        Custodial                         5,932
               Ditech Financial LLC      US Bank - USA                 1200        Custodial                       395,135
               Ditech Financial LLC      US Bank - USA                 7900        Custodial                       321,220
               Ditech Financial LLC      US Bank - USA                 7901        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7902        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7903        Custodial                         5,914
               Ditech Financial LLC      US Bank - USA                 4100        Custodial                     1,472,421
               Ditech Financial LLC      US Bank - USA                 6200        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5125        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5214        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5124        Custodial                       219,576
               Ditech Financial LLC      US Bank - USA                 4394        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 33-1        Custodial                           -
               Ditech Financial LLC      Wells Fargo Bank NA           1200        Operating                     4,726,825
               Ditech Financial LLC      Wells Fargo Bank NA           1800        Custodial                           -


                                                          MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 18 of 28        Case No.: 19-10412-JLG
               Debtors                                                                         Reporting Period July 1, 2019 to July 31, 2019



                                                         BANK ACCOUNT BALANCES ($) 1

                                                                                                                       Balance as of
                               Debtor                            Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC                  Wells Fargo Bank NA           0600        Custodial                          -
               Ditech Agency Advance Depositor LLC   Wells Fargo Bank NA           9824        Custodial                      300,001
               Ditech PLS Advance Depositor LLC      Wells Fargo Bank NA           9832        Custodial                      150,000
               Ditech Financial LLC                  Wells Fargo Bank NA           4206        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           4214        Custodial                        2,236
               Ditech Financial LLC                  Wells Fargo Bank NA           1556        Custodial                      288,585
               Ditech Financial LLC                  Wells Fargo Bank NA           3646        Custodial                      200,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0126        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           0134        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           4939        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           4947        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           0530        Custodial                       70,601
               Ditech Financial LLC                  Wells Fargo Bank NA           0548        Custodial                       74,418
               Ditech Financial LLC                  Wells Fargo Bank NA           0555        Custodial                        7,011
               Ditech Financial LLC                  Wells Fargo Bank NA           0563        Custodial                          969
               Ditech Financial LLC                  Wells Fargo Bank NA           0571        Custodial                       47,778
               Ditech Financial LLC                  Wells Fargo Bank NA           0589        Custodial                       20,828
               Ditech Financial LLC                  Wells Fargo Bank NA           3813        Custodial                  127,131,923
               Ditech Financial LLC                  Wells Fargo Bank NA           3821        Custodial                   19,636,236
               Ditech Financial LLC                  Wells Fargo Bank NA           3839        Custodial                   67,166,541
               Ditech Financial LLC                  Wells Fargo Bank NA           3847        Custodial                   26,466,415
               Ditech Financial LLC                  Wells Fargo Bank NA           3854        Custodial                   11,559,423
               Ditech Financial LLC                  Wells Fargo Bank NA           3862        Custodial                   33,873,951
               Ditech Financial LLC                  Wells Fargo Bank NA           3870        Custodial                   18,362,895
               Ditech Financial LLC                  Wells Fargo Bank NA           3888        Custodial                   12,773,749
               Ditech Financial LLC                  Wells Fargo Bank NA           3896        Custodial                   24,354,922
               Ditech Financial LLC                  Wells Fargo Bank NA           3904        Custodial                    6,050,797
               Ditech Financial LLC                  Wells Fargo Bank NA           3912        Custodial                   84,551,863
               Ditech Financial LLC                  Wells Fargo Bank NA           3920        Custodial                   21,046,606
               Ditech Financial LLC                  Wells Fargo Bank NA           3938        Custodial                  367,314,227
               Ditech Financial LLC                  Wells Fargo Bank NA           3946        Custodial                   13,156,963
               Ditech Financial LLC                  Wells Fargo Bank NA           3953        Custodial                   17,320,580
               Ditech Financial LLC                  Wells Fargo Bank NA           3961        Custodial                   13,846,758
               Ditech Financial LLC                  Wells Fargo Bank NA           3979        Custodial                   19,973,458
               Ditech Financial LLC                  Wells Fargo Bank NA           3987        Custodial                   12,401,314
               Ditech Financial LLC                  Wells Fargo Bank NA           3995        Custodial                   19,848,368
               Ditech Financial LLC                  Wells Fargo Bank NA           4019        Custodial                    7,663,813
               Ditech Financial LLC                  Wells Fargo Bank NA           4027        Custodial                   29,332,564
               Ditech Financial LLC                  Wells Fargo Bank NA           4035        Custodial                   26,132,721
               Ditech Financial LLC                  Wells Fargo Bank NA           4043        Custodial                   13,528,289
               Ditech Financial LLC                  Wells Fargo Bank NA           6067        Custodial                    2,955,351
               Ditech Financial LLC                  Wells Fargo Bank NA           6091        Custodial                        2,500
               Ditech Financial LLC                  Wells Fargo Bank NA           9181        Custodial                   70,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9199        Custodial                   57,377,297
               Ditech Financial LLC                  Wells Fargo Bank NA           9207        Custodial                   80,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9215        Custodial                   65,557,838
               Ditech Financial LLC                  Wells Fargo Bank NA           9223        Custodial                   65,305,864
               Ditech Financial LLC                  Wells Fargo Bank NA           6800        Custodial                    1,551,801
               Ditech Financial LLC                  Wells Fargo Bank NA           6801        Custodial                        5,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0501        Custodial                       15,617
               Ditech Financial LLC                  Wells Fargo Bank NA           0502        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3001        Custodial                       15,242
               Ditech Financial LLC                  Wells Fargo Bank NA           3002        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           8501        Custodial                        1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           8502        Custodial                    1,049,915
               Ditech Financial LLC                  Wells Fargo Bank NA           8600        Custodial                            4
               Ditech Financial LLC                  Wells Fargo Bank NA           8601        Custodial                          898
               Ditech Financial LLC                  Wells Fargo Bank NA           8602        Custodial                      673,307
               Ditech Financial LLC                  Wells Fargo Bank NA           8603        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3600        Custodial                      127,639
               Ditech Financial LLC                  Wells Fargo Bank NA           3601        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3602        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3603        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3604        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           3605        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2800        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2801        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2802        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2803        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2804        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2805        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2806        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2807        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2808        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2809        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2810        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2811        Custodial                          -
               Ditech Financial LLC                  Wells Fargo Bank NA           2812        Custodial                          -


                                                                      MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 19 of 28        Case No.: 19-10412-JLG
               Debtors                                                                     Reporting Period July 1, 2019 to July 31, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                   Balance as of
                                Debtor                       Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC              Wells Fargo Bank NA           2813        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           8900        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           8901        Custodial                              0
               Ditech Financial LLC              Wells Fargo Bank NA           8902        Custodial                      350,582
               Ditech Financial LLC              Wells Fargo Bank NA           8903        Custodial                       14,491
               Ditech Financial LLC              Wells Fargo Bank NA           8904        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           8905        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           8906        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           8907        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           9000        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           9001        Custodial                    1,493,530
               Ditech Financial LLC              Wells Fargo Bank NA           9002        Custodial                      443,267
               Ditech Financial LLC              Wells Fargo Bank NA           9003        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           9004        Custodial                       46,531
               Ditech Financial LLC              Wells Fargo Bank NA           9005        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           9006        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           9007        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           5600        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           5601        Custodial                        1,000
               Ditech Financial LLC              Wells Fargo Bank NA           5602        Custodial                    1,558,778
               Ditech Financial LLC              Wells Fargo Bank NA           5603        Custodial                --Closed--
               Ditech Financial LLC              Wells Fargo Bank NA           5604        Custodial                       30,471
               Ditech Financial LLC              Wells Fargo Bank NA           6600        Custodial                           -
               Ditech Financial LLC              Wells Fargo Bank NA           6601        Custodial                           -
               REO Management Solutions, LLC     Wells Fargo Bank NA           8784        Custodial                      573,508
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3289        Custodial                --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8459        Custodial                      767,407
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3056        Custodial                             20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3064        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8969        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4816        Custodial                             20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7725        Custodial                           587
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9581        Custodial                           545
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9599        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9607        Custodial                        6,962
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8778        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4559        Custodial                --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1750        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1768        Custodial                    1,768,625
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1776        Custodial                --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1792        Custodial                        1,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1826        Custodial                    2,493,631
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2030        Custodial                      120,615
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2990        Custodial                    5,333,931
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0988        Custodial                   47,304,196
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0996        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1175        Custodial                    1,563,405
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6029        Custodial                             10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9413        Custodial                    4,076,328
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9421        Custodial                    7,196,558
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8597        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8334        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3854        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1348        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6439        Custodial                       80,140
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6447        Custodial                      498,865
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6454        Custodial                       19,138
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6462        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2875        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9540        Custodial                    1,070,509
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9557        Custodial                             96
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0250        Custodial                      326,187
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0268        Custodial                      638,200
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9161        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7366        Custodial                   15,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2452        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2544        Custodial                      100,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2551        Custodial                      300,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2256        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2264        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2272        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           5156        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4114        Custodial                      376,363
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4622        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0813        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0826        Custodial                      687,744
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0842        Custodial                             10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0855        Custodial                             10


                                                                  MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 20 of 28        Case No.: 19-10412-JLG
               Debtors                                                                     Reporting Period July 1, 2019 to July 31, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                   Balance as of
                                Debtor                       Bank          Last 4 Digits       Description          Month End
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0868        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0871        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0884        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0978        Custodial                    4,686,310
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0981        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1003        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1016        Custodial                      357,098
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1029        Custodial                    1,302,880
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1074        Custodial                       18,892
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1184        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8399        Custodial                   32,411,138
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8535        Custodial                          149
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8035        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3701        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3265        Operating                        3,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4350        Operating                       12,000
               Ditech Financial LLC              Citibank                      7019        Custodial                          -
               Ditech Financial LLC              Citibank                      7051        Custodial                          -
               Ditech Financial LLC              Citibank                      0584        Custodial                      313,741
               Ditech Financial LLC              Citibank                      0779        Custodial                      824,561
               Ditech Financial LLC              Citibank                      0787        Custodial                      619,206
               Ditech Financial LLC              Citibank                      0795        Custodial                            50
               Ditech Financial LLC              Citibank                      0808        Custodial                          -
               Ditech Financial LLC              Citibank                      0816        Custodial                        1,100
               Ditech Financial LLC              Citibank                      0824        Custodial                          443
               Ditech Financial LLC              Citibank                      0832        Custodial                            33
               Ditech Financial LLC              Citibank                      0859        Custodial                        2,080
               Ditech Financial LLC              Citibank                      0867        Custodial                          -
               Ditech Financial LLC              Citibank                      0875        Custodial                        1,198
               Ditech Financial LLC              Citibank                      0883        Custodial                      875,630
               Ditech Financial LLC              Citibank                      0891        Custodial                          -
               Ditech Financial LLC              Citibank                      0904        Custodial                            66
               Ditech Financial LLC              Citibank                      0912        Custodial                       65,301
               Ditech Financial LLC              Citibank                      0939        Custodial                        7,738
               Ditech Financial LLC              Citibank                      0947        Custodial                       24,698
               Ditech Financial LLC              Citibank                      0955        Custodial                       55,844
               Ditech Financial LLC              Citibank                      0963        Custodial                      107,038
               Ditech Financial LLC              Citibank                      0971        Custodial                       88,487
               Ditech Financial LLC              Citibank                      0998        Custodial                       44,765
               Ditech Financial LLC              Citibank                      1018        Custodial                      502,783
               Ditech Financial LLC              Citibank                      1026        Custodial                      159,653
               Ditech Financial LLC              Citibank                      1034        Custodial                       47,434
               Ditech Financial LLC              Citibank                      1042        Custodial                       41,948
               Ditech Financial LLC              Citibank                      1069        Custodial                      173,992
               Ditech Financial LLC              Citibank                      1077        Custodial                      192,661
               Ditech Financial LLC              Citibank                      1085        Custodial                      147,970
               Ditech Financial LLC              Citibank                      1093        Custodial                      167,822
               Ditech Financial LLC              Citibank                      1106        Custodial                      231,311
               Ditech Financial LLC              Citibank                      1114        Custodial                      164,261
               Ditech Financial LLC              Citibank                      1122        Custodial                      285,561
               Ditech Financial LLC              Citibank                      1149        Custodial                      306,227
               Ditech Financial LLC              Citibank                      1157        Custodial                      149,509
               Ditech Financial LLC              Citibank                      1165        Custodial                      128,637
               Ditech Financial LLC              Citibank                      1173        Custodial                      190,564
               Ditech Financial LLC              Citibank                      1181        Custodial                      124,020
               Ditech Financial LLC              Citibank                      1202        Custodial                      213,135
               Ditech Financial LLC              Citibank                      1229        Custodial                       85,194
               Ditech Financial LLC              Citibank                      1237        Custodial                      117,214
               Ditech Financial LLC              Citibank                      1245        Custodial                       70,651
               Ditech Financial LLC              Citibank                      1253        Custodial                      137,549
               Ditech Financial LLC              Citibank                      1261        Custodial                       67,436
               Ditech Financial LLC              Citibank                      1288        Custodial                       46,941
               Ditech Financial LLC              Citibank                      1296        Custodial                          -
               Ditech Financial LLC              Citibank                      1309        Custodial                      173,165
               Ditech Financial LLC              Citibank                      1317        Custodial                       40,453
               Ditech Financial LLC              Citibank                      1325        Custodial                        4,424
               Ditech Financial LLC              Citibank                      1333        Custodial                       38,138
               Ditech Financial LLC              Citibank                      1341        Custodial                      693,804
               Ditech Financial LLC              Citibank                      1368        Custodial                        6,053
               Ditech Financial LLC              Citibank                      1376        Custodial                        5,330
               Ditech Financial LLC              Citibank                      1384        Custodial                        5,907
               Ditech Financial LLC              Citibank                      1392        Custodial                       51,155
               Ditech Financial LLC              Citibank                      1405        Custodial                       19,335
               Ditech Financial LLC              Citibank                      1413        Custodial                       43,362
               Ditech Financial LLC              Citibank                      1421        Custodial                        3,974
               Ditech Financial LLC              Citibank                      1448        Custodial                        6,742
               Ditech Financial LLC              Citibank                      1456        Custodial                       61,863
               Ditech Financial LLC              Citibank                      1464        Custodial                       81,564


                                                                  MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 21 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     1472        Custodial                         1,685
               Ditech Financial LLC      Citibank                     1499        Custodial                         2,802
               Ditech Financial LLC      Citibank                     1501        Custodial                        38,784
               Ditech Financial LLC      Citibank                     1528        Custodial                        40,141
               Ditech Financial LLC      Citibank                     1536        Custodial                       104,119
               Ditech Financial LLC      Citibank                     1544        Custodial                        60,837
               Ditech Financial LLC      Citibank                     1552        Custodial                        37,655
               Ditech Financial LLC      Citibank                     1579        Custodial                         3,677
               Ditech Financial LLC      Citibank                     1587        Custodial                           398
               Ditech Financial LLC      Citibank                     1595        Custodial                         3,753
               Ditech Financial LLC      Citibank                     1608        Custodial                         3,374
               Ditech Financial LLC      Citibank                     1616        Custodial                         1,689
               Ditech Financial LLC      Citibank                     1624        Custodial                         5,276
               Ditech Financial LLC      Citibank                     1632        Custodial                         5,601
               Ditech Financial LLC      Citibank                     1659        Custodial                         7,544
               Ditech Financial LLC      Citibank                     1667        Custodial                        30,419
               Ditech Financial LLC      Citibank                     1675        Custodial                        22,522
               Ditech Financial LLC      Citibank                     1683        Custodial                         6,150
               Ditech Financial LLC      Citibank                     1691        Custodial                        10,630
               Ditech Financial LLC      Citibank                     1704        Custodial                       136,710
               Ditech Financial LLC      Citibank                     1712        Custodial                       307,700
               Ditech Financial LLC      Citibank                     1739        Custodial                         3,745
               Ditech Financial LLC      Citibank                     1747        Custodial                         1,231
               Ditech Financial LLC      Citibank                     1755        Custodial                         1,601
               Ditech Financial LLC      Citibank                     1763        Custodial                         2,787
               Ditech Financial LLC      Citibank                     1771        Custodial                        54,907
               Ditech Financial LLC      Citibank                     1798        Custodial                           617
               Ditech Financial LLC      Citibank                     1819        Custodial                         9,047
               Ditech Financial LLC      Citibank                     1827        Custodial                        61,520
               Ditech Financial LLC      Citibank                     1835        Custodial                         4,029
               Ditech Financial LLC      Citibank                     1843        Custodial                         3,324
               Ditech Financial LLC      Citibank                     1851        Custodial                       253,036
               Ditech Financial LLC      Citibank                     1878        Custodial                       454,391
               Ditech Financial LLC      Citibank                     1886        Custodial                         4,469
               Ditech Financial LLC      Citibank                     1894        Custodial                     1,263,928
               Ditech Financial LLC      Citibank                     1907        Custodial                       776,649
               Ditech Financial LLC      Citibank                     1915        Custodial                       870,984
               Ditech Financial LLC      Citibank                     1923        Custodial                       685,151
               Ditech Financial LLC      Citibank                     1931        Custodial                       127,455
               Ditech Financial LLC      Citibank                     1958        Custodial                       432,090
               Ditech Financial LLC      Citibank                     2184        Custodial                        94,146
               Ditech Financial LLC      Citibank                     2205        Custodial                         5,091
               Ditech Financial LLC      Citibank                     2213        Custodial                           -
               Ditech Financial LLC      Citibank                     2221        Custodial                        54,153
               Ditech Financial LLC      Citibank                     2248        Custodial                       104,177
               Ditech Financial LLC      Citibank                     2256        Custodial                        52,919
               Ditech Financial LLC      Citibank                     2264        Custodial                           -
               Ditech Financial LLC      Citibank                     2272        Custodial                       125,280
               Ditech Financial LLC      Citibank                     2299        Custodial                           -
               Ditech Financial LLC      Citibank                     2301        Custodial                         3,625
               Ditech Financial LLC      Citibank                     2328        Custodial                       499,867
               Ditech Financial LLC      Citibank                     2336        Custodial                             56
               Ditech Financial LLC      Citibank                     2344        Custodial                             50
               Ditech Financial LLC      Citibank                     2352        Custodial                           588
               Ditech Financial LLC      Citibank                     2379        Custodial                         2,425
               Ditech Financial LLC      Citibank                     2387        Custodial                           795
               Ditech Financial LLC      Citibank                     2395        Custodial                         2,585
               Ditech Financial LLC      Citibank                     2408        Custodial                         8,646
               Ditech Financial LLC      Citibank                     2416        Custodial                         2,880
               Ditech Financial LLC      Citibank                     2424        Custodial                         1,545
               Ditech Financial LLC      Citibank                     2432        Custodial                         2,273
               Ditech Financial LLC      Citibank                     2459        Custodial                         9,640
               Ditech Financial LLC      Citibank                     2467        Custodial                         2,422
               Ditech Financial LLC      Citibank                     2475        Custodial                         8,375
               Ditech Financial LLC      Citibank                     2483        Custodial                        12,117
               Ditech Financial LLC      Citibank                     2491        Custodial                        27,261
               Ditech Financial LLC      Citibank                     2504        Custodial                        10,719
               Ditech Financial LLC      Citibank                     2512        Custodial                        20,913
               Ditech Financial LLC      Citibank                     2539        Custodial                        14,567
               Ditech Financial LLC      Citibank                     2547        Custodial                        18,042
               Ditech Financial LLC      Citibank                     2555        Custodial                        60,704
               Ditech Financial LLC      Citibank                     2563        Custodial                        16,369
               Ditech Financial LLC      Citibank                     2571        Custodial                        77,432
               Ditech Financial LLC      Citibank                     2598        Custodial                        13,481
               Ditech Financial LLC      Citibank                     2619        Custodial                        79,496
               Ditech Financial LLC      Citibank                     2627        Custodial                       226,762
               Ditech Financial LLC      Citibank                     2635        Custodial                       115,059
               Ditech Financial LLC      Citibank                     2643        Custodial                        58,967


                                                       MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 22 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period July 1, 2019 to July 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     2651        Custodial                       70,016
               Ditech Financial LLC      Citibank                     2678        Custodial                       71,763
               Ditech Financial LLC      Citibank                     2686        Custodial                       55,986
               Ditech Financial LLC      Citibank                     2694        Custodial                       67,665
               Ditech Financial LLC      Citibank                     2707        Custodial                       77,687
               Ditech Financial LLC      Citibank                     2715        Custodial                       89,900
               Ditech Financial LLC      Citibank                     2723        Custodial                       66,666
               Ditech Financial LLC      Citibank                     2731        Custodial                      128,624
               Ditech Financial LLC      Citibank                     2758        Custodial                       68,568
               Ditech Financial LLC      Citibank                     2766        Custodial                       79,555
               Ditech Financial LLC      Citibank                     2774        Custodial                       39,973
               Ditech Financial LLC      Citibank                     2782        Custodial                      187,158
               Ditech Financial LLC      Citibank                     2803        Custodial                       52,466
               Ditech Financial LLC      Citibank                     2811        Custodial                      235,732
               Ditech Financial LLC      Citibank                     2838        Custodial                       50,990
               Ditech Financial LLC      Citibank                     2846        Custodial                       71,403
               Ditech Financial LLC      Citibank                     2854        Custodial                       66,174
               Ditech Financial LLC      Citibank                     2862        Custodial                       62,482
               Ditech Financial LLC      Citibank                     2889        Custodial                       28,888
               Ditech Financial LLC      Citibank                     2897        Custodial                      120,003
               Ditech Financial LLC      Citibank                     2918        Custodial                      122,851
               Ditech Financial LLC      Citibank                     2926        Custodial                      213,894
               Ditech Financial LLC      Citibank                     2934        Custodial                      159,509
               Ditech Financial LLC      Citibank                     2942        Custodial                      163,728
               Ditech Financial LLC      Citibank                     2969        Custodial                      258,964
               Ditech Financial LLC      Citibank                     2977        Custodial                      210,873
               Ditech Financial LLC      Citibank                     2985        Custodial                      352,415
               Ditech Financial LLC      Citibank                     2993        Custodial                          -
               Ditech Financial LLC      Citibank                     3005        Custodial                             1
               Ditech Financial LLC      Citibank                     3013        Custodial                        1,078
               Ditech Financial LLC      Citibank                     3021        Custodial                          -
               Ditech Financial LLC      Citibank                     3048        Custodial                      241,928
               Ditech Financial LLC      Citibank                     3056        Custodial                       18,008
               Ditech Financial LLC      Citibank                     3064        Custodial                      304,598
               Ditech Financial LLC      Citibank                     3072        Custodial                       42,586
               Ditech Financial LLC      Citibank                     3099        Custodial                       39,374
               Ditech Financial LLC      Citibank                     3101        Custodial                      356,433
               Ditech Financial LLC      Citibank                     3128        Custodial                      136,839
               Ditech Financial LLC      Citibank                     3136        Custodial                      106,926
               Ditech Financial LLC      Citibank                     3144        Custodial                       23,999
               Ditech Financial LLC      Citibank                     3152        Custodial                       19,059
               Ditech Financial LLC      Citibank                     3179        Custodial                        8,527
               Ditech Financial LLC      Citibank                     3187        Custodial                       28,500
               Ditech Financial LLC      Citibank                     3195        Custodial                       44,537
               Ditech Financial LLC      Citibank                     3208        Custodial                      133,169
               Ditech Financial LLC      Citibank                     3216        Custodial                      109,592
               Ditech Financial LLC      Citibank                     3224        Custodial                      100,916
               Ditech Financial LLC      Citibank                     3232        Custodial                          299
               Ditech Financial LLC      Citibank                     3259        Custodial                          609
               Ditech Financial LLC      Citibank                     3267        Custodial                          -
               Ditech Financial LLC      Citibank                     3275        Custodial                          -
               Ditech Financial LLC      Citibank                     3283        Custodial                       11,439
               Ditech Financial LLC      Citibank                     3291        Custodial                      235,562
               Ditech Financial LLC      Citibank                     3304        Custodial                          -
               Ditech Financial LLC      Citibank                     3312        Custodial                          -
               Ditech Financial LLC      Citibank                     3339        Custodial                        4,254
               Ditech Financial LLC      Citibank                     3347        Custodial                        3,111
               Ditech Financial LLC      Citibank                     3355        Custodial                       38,705
               Ditech Financial LLC      Citibank                     3363        Custodial                       27,386
               Ditech Financial LLC      Citibank                     3371        Custodial                            21
               Ditech Financial LLC      Citibank                     3398        Custodial                          -
               Ditech Financial LLC      Citibank                     3419        Custodial                        2,575
               Ditech Financial LLC      Citibank                     3427        Custodial                      108,710
               Ditech Financial LLC      Citibank                     3443        Custodial                      583,050
               Ditech Financial LLC      Citibank                     3451        Custodial                        2,812
               Ditech Financial LLC      Citibank                     3478        Custodial                        3,465
               Ditech Financial LLC      Citibank                     3486        Custodial                       77,350
               Ditech Financial LLC      Citibank                     3494        Custodial                          749
               Ditech Financial LLC      Citibank                     3507        Custodial                        1,882
               Ditech Financial LLC      Citibank                     3515        Custodial                      860,370
               Ditech Financial LLC      Citibank                     3523        Custodial                      125,967
               Ditech Financial LLC      Citibank                     3531        Custodial                       44,065
               Ditech Financial LLC      Citibank                     3558        Custodial                       22,273
               Ditech Financial LLC      Citibank                     3566        Custodial                        7,720
               Ditech Financial LLC      Citibank                     3574        Custodial                        9,087
               Ditech Financial LLC      Citibank                     3582        Custodial                            82
               Ditech Financial LLC      Citibank                     3603        Custodial                        2,254
               Ditech Financial LLC      Citibank                     3611        Custodial                       10,325


                                                       MOR-1b
19-10412-jlg    Doc 1261             Filed 09/03/19 Entered 09/03/19 15:28:24 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 23 of 28        Case No.: 19-10412-JLG
               Debtors                                                                                            Reporting Period July 1, 2019 to July 31, 2019



                                                                  BANK ACCOUNT BALANCES ($) 1

                                                                                                                                            Balance as of
                                  Debtor                                    Bank                  Last 4 Digits       Description            Month End
               Ditech Financial LLC                          Citibank                                  3638       Custodial                          60,553
               Ditech Financial LLC                          Citibank                                  3646       Custodial                          96,767
               Ditech Financial LLC                          Citibank                                  3654       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3662       Custodial                          77,644
               Ditech Financial LLC                          Citibank                                  3689       Custodial                          62,960
               Ditech Financial LLC                          Citibank                                  3697       Custodial                          78,933
               Ditech Financial LLC                          Citibank                                  3718       Custodial                          60,857
               Ditech Financial LLC                          Citibank                                  3726       Custodial                          48,308
               Ditech Financial LLC                          Citibank                                  3734       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3742       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3769       Custodial                          22,335
               Ditech Financial LLC                          Citibank                                  3777       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3785       Custodial                              441
               Ditech Financial LLC                          Citibank                                  3793       Custodial                          94,648
               Ditech Financial LLC                          Citibank                                  3806       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3814       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3822       Custodial                           8,238
               Ditech Financial LLC                          Citibank                                  3849       Custodial                         658,178
               Ditech Financial LLC                          Citibank                                  3857       Custodial                         139,783
               Ditech Financial LLC                          Citibank                                  5705       Custodial                         209,361
               Ditech Financial LLC                          Citibank                                  5713       Custodial                         614,376
               Ditech Financial LLC                          Citibank                                  6409       Custodial                              -
               Ditech Financial LLC                          Citibank                                  6417       Custodial                                6
               Ditech Financial LLC                          Citibank                                  6425       Custodial                           2,623
               Ditech Financial LLC                          Citibank                                  6433       Custodial                              -
               Ditech Financial LLC                          Bank of America                           2845       Custodial                   --Closed--
               Total                                                                                                                          2,545,812,808

               Footnotes
               1) Bank reconciliations for the sixteen (16) operating accounts included in “Cash and Cash Equivalents” are attached to this MOR. The
               Debtors affirm that reconciliations for custodial and other bank accounts that are on the balance sheet are prepared and maintained by the
               Debtors on a monthly basis. As the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations would be administratively
               burdensome. The Debtors can provide reconciliations upon request.
               2) Certain of the Debtors’ bank accounts contain cash reserved for unclaimed property liabilities, which has historically been recorded as off-
               balance sheet. As of July 31, 2019, the total amount of unclaimed property recorded as off-balance sheet was approximately $78.3 million.
               3) This bank account was associated with a Management Services Agreement which has been transitioned to a new service provider and thus
               is no longer controlled by the Debtors.




                                                                                 MOR-1b
     19-10412-jlg          Doc 1261          Filed 09/03/19 Entered 09/03/19 15:28:24                             Main Document
                                                          Pg 24 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                          Case No.: 19-10412-JLG
       Debtors                                                                                  Reporting Period July 1, 2019 to July 31, 2019



                                   CONSOLIDATED STATEMENT OF OPERATIONS ($000s) 1, 2, 3, 4

                                                                                    Current Month             Cumulative Filing to Date
          Servicing Revenue and Fees, Net                                                      34,800.0                        26,146.9
          Gains on Loan Sales, Net                                                             18,117.0                        70,933.9
          FV Gains on Reverse Loans, Net                                                        8,646.0                        53,816.6
          Other Revenues                                                                       10,142.0                        51,828.9
        Revenues                                                                               71,705.0                       202,726.3
          Salaries and Benefits Expense                                                        20,985.0                       129,527.7
          General and Administrative Expense                                                   20,795.0                       150,462.1
          Interest Expense                                                                      6,452.0                        44,054.2
          Depreciation and Amortization                                                         3,158.0                        19,281.4
          Reorganization Items, Net                                                             4,173.0                       149,031.3
          Other Expenses, Net                                                                     719.0                          3,018.0
        Expenses                                                                               56,282.0                       495,374.7
          Other Fair Value Gains, Net                                                              62.0                            449.4
          Debt Extinguishment Losses, Net                                                           -                             (828.6)
          Other Net Gains                                                                           -                            2,222.9
        Other Gains, Net                                                                           62.0                          1,843.7
     Income (Loss) Before Taxes                                                                15,485.0                      (290,804.7)
        Income Tax Expense                                                                         53.0                            439.6
     Income Tax Expense                                                                            53.0                            439.6
    Net Income (Loss)                                                                          15,432.0                      (291,244.3)

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary and unaudited. The financial position and results of operations contained herein are not
    necessarily indicative of results which may be expected for any other period or for the full year and as a result, may not reflect the
    consolidated financial position and results of operations of the Debtors in the future.

    2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary, unaudited, and subject to change.

    3) For items recorded at fair value, the Company has estimated fair value based on historical practice, using both available market
    prices for similar instruments as well as unobservable inputs that are significant to the fair value measurement. Amounts ultimately
    realized from the disposition of the Company's assets and liabilities may vary from the estimated fair value. Fair value has not been
    adjusted to reflect the stalking horse bids received in connection with the chapter 11 cases.

    4) This report does not consider the impact on certain income tax receivables of any settlement with the IRS or the DOJ in In re New
    WEI, Inc. , Case No. 15-02741 (TOM) (Bankr. N.D. Ala. 2015) that may be required under GAAP.




                                                                    MOR-2
     19-10412-jlg       Doc 1261          Filed 09/03/19 Entered 09/03/19 15:28:24                    Main Document
                                                       Pg 25 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                             Case No.: 19-10412-JLG
       Debtors                                                                    Reporting Period July 1, 2019 to July 31, 2019



                                     CONSOLIDATED BALANCE SHEET ($000s) 1, 2, 3

                                                                              Book Value as of Month End
    Assets
     Cash and Cash Equivalents                                                                                    188,730.0
     Restricted Cash and Cash Equivalents                                                                          86,660.0
     Res Loans at Amortized Cost, Net                                                                             513,470.0
     Residential Loans at Fair Value                                                                            7,607,784.0
     Receivables, Net                                                                                              90,589.0
     Servicer and Protective Advances, Net                                                                        352,415.0
     Servicing Rights, Net                                                                                        483,692.0
     Intangible Assets, Net                                                                                        10,731.0
     Premises and Equipment, Net                                                                                   75,773.0
     Other Assets                                                                                                 133,284.0
    Total Assets                                                                                                9,543,128.0

    Liabilities
      Payables and Accrued Liabilities                                                                            864,544.0
      Servicer Payables                                                                                            72,155.0
      Servicing Advance Liabilities                                                                               199,875.0
      Warehouse Borrowings                                                                                      1,322,385.0
      Mortgage-Backed Debt, Net                                                                                    55,665.0
      HMBS Related Obligations at FV                                                                            6,093,011.0
      Deferred Tax Liability, Net                                                                                   2,077.0
      Liabilities Subject to Compromise                                                                         1,283,758.0
    Total Liabilities                                                                                           9,893,470.0

    Equity
     Stockholders' Equity                                                                                        (350,342.0)
    Total Equity                                                                                                 (350,342.0)

    Total Liabilities and Equity                                                                                 9,543,128.0

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
    period. Moreover, such information is preliminary, unaudited, and subject to change.

    2) For items recorded at fair value, the Company has estimated fair value based on historical practice, using both
    available market prices for similar instruments as well as unobservable inputs that are significant to the fair value
    measurement. Amounts ultimately realized from the disposition of the Company's assets and liabilities may vary from the
    estimated fair value. Fair value has not been adjusted to reflect the stalking horse bids received in connection with the
    chapter 11 cases.

    3) This report does not consider the impact on certain income tax receivables of any settlement with the IRS or the DOJ
    in In re New WEI, Inc. , Case No. 15-02741 (TOM) (Bankr. N.D. Ala. 2015) that may be required under GAAP.




                                                            MOR-3
     19-10412-jlg         Doc 1261         Filed 09/03/19 Entered 09/03/19 15:28:24                          Main Document
                                                        Pg 26 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                 Case No.: 19-10412-JLG
       Debtors                                                                        Reporting Period July 1, 2019 to July 31, 2019


                                       SCHEDULE OF POST PETITION TAXES

    Office of the U. S. Trustee

    Re: Monthly Operating Report Attestation Regarding Post Petition Taxes

    The Debtor, Ditech Holding Corporation and its affiliate Debtors hereby submit this attestation
    regarding post petition taxes.

    All post petition taxes, which are not subject to dispute or reconciliation, are current. There are no
    material disputes or reconciliations.




    Signature




                                                                MOR-4
     19-10412-jlg           Doc 1261       Filed 09/03/19 Entered 09/03/19 15:28:24            Main Document
                                                        Pg 27 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                        Case No.: 19-10412-JLG
       Debtors                                                               Reporting Period July 1, 2019 to July 31, 2019


                           SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)


                                                                  AMOUNT PAID DURING THE
                                 NAME                               REPORTING PERIOD            CUMULATIVE 1

    Estate Professionals
        Weil, Gotshal & Manges LLP                                             1,931,341                  4,895,902
        Houlihan Lokey, Inc.                                                     139,736                    286,300
        AlixPartners, LLP                                                        713,601                  2,657,461
        Epiq Corporate Restructuring LLC                                       1,251,307                  5,526,224
        Ernst & Young LLP                                                                                 1,990,661
        PriceWaterhouseCoopers LLP                                                82,219                    300,392
        Protiviti Inc.                                                            69,006                     69,006
    Total Estate Professionals                                                 4,187,210                 15,725,946


    Creditor Committee Professionals
        Rich Michaelson Magaliff Moser, LLP                                       80,727                    194,113
        Pachulski Stang Ziehl & Jones                                                                       668,273
        Goldin Associates, LLC                                                   401,798                    935,652
    Total Creditor Committee Professionals                                       482,525                  1,798,038


    Total Retained Restructuring Professional Fees                             4,669,735                 17,523,984

    Footnotes
    1) Represents payments made since the Commencement Date




                                                          MOR-5
       19-10412-jlg               Doc 1261               Filed 09/03/19 Entered 09/03/19 15:28:24                           Main Document
                                                                      Pg 28 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                                           Case No.: 19-10412-JLG
       Debtors                                                                                                  Reporting Period July 1, 2019 to July 31, 2019


                                                                       DEBTOR QUESTIONNAIRE

    Must be completed each month. If the answer to any of the
    questions is “Yes”, provide a detailed explanation of each item.          Yes      No                             Comments
    Attach additional sheets if necessary.
    Have any assets been sold or transferred outside the normal course of
                                                                                        X
    business this reporting period?
    Have any funds been disbursed from any account other than a debtor in
                                                                                        X
    possession account this reporting period?
    Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                        X
    returns?
    Are workers compensation, general liability or other necessary
    insurance coverages expired or cancelled, or has the debtor received                X
    notice of expiration or cancellation of such policies?

                                                                                        X
    Is the Debtor delinquent in paying any insurance premium payment?
    Have any payments been made on pre-petition liabilities this reporting
                                                                               X
    period?
    Are any post petition receivables (accounts, notes or loans) due from
                                                                               X
    related parties?


                                                                                        X
    Are any post petition payroll taxes past due?
    Are any post petition State or Federal income taxes past due?                       X
    Are any post petition real estate taxes past due?                                   X
    Are any other post petition taxes past due?                                         X
                                                                                              During the reporting period, the Company made a state tax
    Have any pre-petition taxes been paid during this reporting period?                 X
                                                                                              return payment related to FY 2018 totaling $25.
    Are any amounts owed to post petition creditors delinquent?                               During the reporting period, the Debtors were current on
                                                                                              postpetition payables, taking into consideration pending
                                                                               X
                                                                                              credits, adjustments, and disputes that arise in the ordinary
                                                                                              course of business.
    Are any wage payments past due?                                                     X
    Have any post petition loans been received by the Debtor from any
                                                                                        X
    party?
    Is the Debtor delinquent in paying any U.S. Trustee fees?                           X
    Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                        X
    or other professionals?
    Have the owners or shareholders received any compensation outside of
    the normal course of business?                                                      X




                                                                              MOR-6
